      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 1 of 111            FILED
                                                                        2021 Mar-04 PM 04:10
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CHRISTINE D. DRAKE,                  )
individually and on behalf of        )
others similarly situated,           )
                                     )
      Plaintiff,                     )
                                     )
vs.                                  )     COMPLAINT
                                     )     CLASS ACTION
                                     )
BBVA USA BANCSHARES, INC.,           )     Case No. 2:20-CV-02076-ACA
as named fiduciary, ROSILYN          )
HOUSTON, SHANE CLANTON,              )
JAVIER HERNANDEZ, KIRK               )
PRESLEY, CELIA NIEHAUS,              )
JOE CARTEE, JIM HESLOP,              )
ANGEL REGLERO, individually and      )
as members of the Investment         )
Committee, ENVESTNET                 )
ASSET MANAGEMENT, INC.               )
as investment fiduciary,             )
                                     )
      Defendants.                    )


             FIRST AMENDED CLASS ACTION COMPLAINT
            Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 2 of 111




                                                   TABLE OF CONTENTS


I.    INTRODUCTION ..................................................................................................................... 5
II. JURISDICTION AND VENUE ................................................................................................... 8
III. THE PLAN AND THE PARTIES ............................................................................................... 8
     A.    THE PLAN ........................................................................................................................... 8
     B.    THE PARTIES ....................................................................................................................... 9
           1. The Plan Sponsor ............................................................................................................ 9
           2. The Investment Committee ............................................................................................... 9
           3. The Fiduciary Investment Advisor ................................................................................... 10
     C.    STATUTORY “PARTIES-IN-INTEREST” ................................................................................... 11
     D.    PLAINTIFFS AND STANDING .................................................................................................. 11
IV. FIDUCIARY DUTIES .............................................................................................................. 13
     A.    FUNDAMENTAL FIDUCIARY PRINCIPLES .................................................................................. 13
     B.    SPECIFIC FIDUCIARY DUTIES................................................................................................ 14
V. THE INVESTMENTS ............................................................................................................. 23
     A.    THE INVESTMENT MENU ..................................................................................................... 23
     B.    THE INVESTMENT POLICY STATEMENT .................................................................................. 24
V. THE FIDUCIARY BREACHES ................................................................................................ 27
     A.    STABLE VALUE AND SHORT-TERM BONDS .............................................................................. 28
           1. BBVA Winds Down Its Stable Value Fund........................................................................ 32
           2. BBVA and Envestnet Failed to Monitor the Performance of the Stable Value Asset Class ...... 33
           3. BBVA Was Told There Was A Problem ........................................................................... 38
           4. Participants Suffer A Substantial Loss ............................................................................. 39
B. BBVA ACTIVE MANAGEMENT STRATEGY WAS IMPRUDENT ............................................ 40
           1. Expense Ratios Are The Best Way To Understand Investment Management Fees and Costs .. 41
           2. High Expense Ratios Were Red Flags, but BBVA Ignored Them ......................................... 43
           3. Imprudent Fee Benchmarks ............................................................................................ 47
           4. Fees Chasing Excess Returns .......................................................................................... 49
           5. Transaction Costs ........................................................................................................... 51
           6. Active Management Was A Bad Bet In The Designated Asset Classes ................................. 53
           7. BBVA and Envestnet Did Not Justify The Costs And ......................................................... 57
           Risks Of Their Investment Strategy ..................................................................................... 57
           8. A Prudent Fiduciary Would Have Considered Replacing The High-Cost Actively, Managed
           Funds With Index Funds ..................................................................................................... 61
           9. Investment Vehicles ....................................................................................................... 65
           10. Investment Performance ............................................................................................... 66
           11. Target Date Fund Example ............................................................................................. 67
VI. COVER UP, TERMINATION AND CORRECTION .................................................................... 74
     A.    THE COVER UP ................................................................................................................... 74
     B.    THE TERMINATION ............................................................................................................. 77
     C.    THE CORRECTION ............................................................................................................... 78




                                                                       2
           Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 3 of 111




VII.      THE PRICE PARTICIPANTS PAID....................................................................................81
VIII.     BBVA’S ADMINISTRATIVE PROCESS............................................................................. 84
   A.     BBVA’S ADMINISTRATIVE PROCESS WAS NOTHING MORE THAN A KANGAROO COURT ................ 85
   B.     BBVA’S ADMINISTRATIVE PROCESS VIOLATES ERISA SECTION 404(A)(1). ................................. 91
   C.     BBVA’S ADMINISTRATIVE PROCESS VIOLATES ERISA SECTION 406(B)(2). ................................ 92
   E.     BBVA’S ADMINISTRATIVE PROCESS FAILS TO PROVIDE ADEQUATE DISCOVERY. ......................... 94
IX. CLASS ACTION ALLEGATIONS ............................................................................................ 95
X. PLAN WIDE RELIEF ..............................................................................................................100
COUNT ONE: BREACH OF FIDUCIARY DUTY ........................................................................... 101
COUNT TWO: RELIEF PURSUANT TO 29 U.S.C. § 1132................................................................ 103
COUNT THREE: BREACH OF DUTY OF LOYALTY AND ENGAGING IN PROHIBITED
TRANSACTIONS ........................................................................................................................ 105
PRAYER FOR RELIEF ................................................................................................................ 107




                                                                   3
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 4 of 111




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CHRISTINE D. DRAKE,                     )
individually and on behalf of           )
others similarly situated,              )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )     COMPLAINT
                                        )     CLASS ACTION
                                        )
BBVA USA BANCSHARES, INC.,              )     Case No. 2:20-CV-02076-ACA
as named fiduciary, ROSILYN             )
HOUSTON, SHANE CLANTON,                 )
JAVIER HERNANDEZ, KIRK                  )
PRESLEY, CELIA NIEHAUS,                 )
JOE CARTEE, JIM HESLOP,                 )
ANGEL REGLERO, individually and         )
as members of the Investment            )
Committee, ENVESTNET                    )
ASSET MANAGEMENT, INC.                  )
as investment fiduciary,                )
                                        )
      Defendants.                       )

            FIRST AMENDED CLASS ACTION COMPLAINT

      Plaintiff Christine D. Drake, individually and as representative of a class

of participants in and beneficiaries of the Compass SmartInvestor 401(k) Plan

(the “Plan”), pursuant to 29 U.S.C. §§ 1132(a)(2) and 1132(a)(3), states her

First Amended Class Action Complaint against Defendant BBVA Compass




                                       4
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 5 of 111




Bancshares, Inc. (“BBVA”),1 as plan sponsor, plan administrator and a

named fiduciary; Rosilyn Houston, Shane Clanton, Javier Hernandez, Kirk

Presley, Celia Niehaus, Joe Cartee, Jim Heslop, and Angel Reglero,

individually and as members of the Plan’s retirement committee (the

“Committee”); and Envestnet Asset Management, Inc., f/k/a Prima Capital

Management, Inc. (“Envestnet”), the Plan’s investment advisor; for breach of

fiduciary duty under the Employee Retirement Income Security Act of 1974,

as amended (“ERISA”), 29 U.S.C. §§ 1001-1461. BBVA and the Retirement

Committee are referred to herein collectively as “BBVA” or the “BBVA

Defendants” and, together with Envestnet, as “Defendants.”

                            I.     INTRODUCTION

       1.     Plaintiﬀ was a participant in an ERISA defined contribution plan

sponsored by her employer, BBVA. As of December 31, 2019, the Plan had ap-

proximately $1.1 billion in assets and 15,000 participants with account bal-

ances.

       2.     Defined contribution plans have become America’s primary

means of saving for retirement. This is the result of a shift from traditional,

defined benefit “pension” plans to defined contribution plans. The United




   1
    Reference is hereby made to the Form 5500 Reports filed by the Plan with the U.S.
Department of Labor for the plan years ending December 31, 2010 through December 31,
2019. BBVA has filed inconsistent documents with the U.S. Dept. of Labor naming both
“BBVA Compass Bancshares, Inc.” and “Compass Bancshares, Inc.” as the plan sponsor.
BBVA describes the same entity as BBVA USA Bancshares, Inc. in filings with the Ala-
bama Secretary of State. All do business as “BBVA”.



                                         5
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 6 of 111




States Supreme Court explained the diﬀerence in Thole v. U.S. Bank, N.A., 140

S. Ct. 1615 (2020):

         [i]n a defined-benefit plan, retirees receive a fixed payment each
         month, and the payments do not fluctuate with the value of the
         plan or because of the plan fiduciaries’ good or bad investment
         decisions. By contrast, in a defined-contribution plan, such as a
         401(k) or 403(b) plan, the retirees’ benefits are typically tied to
         the value of their accounts, and the benefits can turn on the plan
         fiduciaries’ particular investment decisions.

Id. at 1618. Thus, in a defined contribution plan, the participants – and not

their employer – bear the risks of the employer’s imprudent investment deci-

sions.

         3.    Additionally, employers have the option to make plan participants

responsible for paying both the plan’s investment and administrative ex-

penses. Many employers, including BBVA, do this. In such instances, the plan

participants bear not only the investment risk of their employer’s decisions,

but also the costs of any excessive investment and administrative expenses as

well.

         4.    As the statutory plan sponsor and administrator, and named fidu-

ciary of the Plan, BBVA had the fiduciary duty to manage the Plan prudently

and not waste participants’ money. BBVA, acting through the Committee

based on the advice and recommendations of Envestnet, failed in its duties

from start to finish by (i) failing to replace the Plan’s stable value fund, in vi-

olation of the Plan’s stated investment policy and performance guidelines; (ii)

making bad bets on mutual funds that incurred additional fees with unrealis-

tic expectation of beating the market; (iii) failing to follow its own guidelines


                                         6
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 7 of 111




for monitoring the fees and the performance of investment options; and (iv)

failing to adequately disclose to participants the information they needed to

make informed investment decisions.

        5.   Plaintiﬀs are not merely second-guessing Defendants’ investment

decisions with the benefit of hindsight. The information Defendants needed

to make informed and prudent decisions was readily available to them when

the decisions were made. There was information readily available to Defend-

ants that the investments they chose and continued to choose did not satisfy

the requirements of their own investment policies and their duty to prudently

monitor the Plan’s investments. Defendants ignored evidence that their in-

vestment policy was failing and, worse, attempted to cover it up. As a result,

Defendants needlessly wasted tens of millions of participants’ retirement sav-

ings.

        6.   Each dollar Defendants wasted was one less dollar in participants’

accounts, dollars that would have generated returns and built retirement sav-

ings. Those lost returns compound over time so each wasted dollar matters

greatly. The United States Department of Labor, which oversees ERISA, esti-

mates that over thirty-five years, a 1% increase in fees and expenses can re-

duce a participant’s account balance by 28%.2




   2
     See U.S. Dep’t of Labor, Emp. Benefits Sec. Admin., A Look at 410(k) Plan Fees, 1-2
(Aug. 2013), https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-
activities/resource-center/publications/a-look-at-401k-plan-fees.pdf.



                                            7
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 8 of 111




         7.     Here, for the period beginning July 17, 2013 and ending December

31, 2020, Plan participants lost an estimated $42 to $67 million, for which De-

fendants are liable as a result of Defendants’ breaches of their fiduciary du-

ties.3

                         II.    JURISDICTION AND VENUE

         8.     This Court has exclusive jurisdiction over the subject matter of

this action under 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331 because it is an

action under 29 U.S.C. § 1132(a)(2).

         9.     This District and Division are the proper venue for this action un-

der 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b) because it is the district and

division in which the Plan is administered, where at least one of the alleged

breaches took place, and where at least one defendant may be found.

                       III.    THE PLAN AND THE PARTIES

         A.     The Plan

         10.    The Plan is a defined contribution, individual account, employee

benefit plan under 29 U.S.C. § 1002(2)(A) and § 1002(34). The Plan is estab-

lished and maintained under a written document in accordance with 29 U.S.C.

§ 1102(a).

         11.    The Plan provides for the retirement savings and income of em-




   3
       Plaintiffs reserve the right to update the loss calculations in due course.


                                               8
       Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 9 of 111




ployees of BBVA. The retirement savings and income of the employees partic-

ipating in the Plan depend upon contributions made by or on behalf of each

employee, deferrals of employee compensation and employer matching con-

tributions, and on the performance of investment options net of the invest-

ment management fees and administrative expenses charged to the partici-

pants’ individual accounts.

       B.    The Parties

             1.   The Plan Sponsor

       12.   Defendant BBVA, an Alabama corporation domiciled in Alabama,

is the Plan Administrator under 29 U.S.C. § 1002 (16)(A)(i) and is a named fi-

duciary under the Plan and 29 U.S.C. § 1102(a). As such, BBVA has fiduciary

responsibility for the Plan’s investments and administrative expenses.

             2.   The Investment Committee

       13.   Defendants Rosilyn Houston, Shane Clanton, Javier Hernandez,

Kirk Presley, Celia Niehaus, Joe Cartee, Jim Heslop, and Angel Reglero, were

fiduciaries to the Plan that served as members of the Plan’s Retirement Com-

mittee. The members of the Committee were directly responsible for making

fiduciary decisions regarding the management of the Plan and its investment

options. The activities of the members of the Committee were recorded in the

Committee Meeting Minutes.4



   4
    Reference is hereby made to the Minutes of the Investment Committee which met
quarterly. Regrettably, the minutes furnished by BBVA were heavily redacted in key


                                        9
       Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 10 of 111




             3.     The Fiduciary Investment Advisor

       14.   Defendant Envestnet, a Delaware corporation headquartered in

Chicago, Illinois, was the Plan’s ERISA 3(21) investment advisor, and thus a

fiduciary to the Plan, from September 30, 2005 through on or about September

30, 2015.5 Envestnet was the architect of the Plan’s investment policy and was

responsible for providing the advice and making the recommendations on

which the successful implementation of the investment policy depended.

Specifically, the scope of Envestnet’s services included: (i) the design, evalua-

tion and review of investment policies, objectives, and guidelines; (ii) recom-

mending and monitoring of the Plan’s investment options; and, (iii) monitor-

ing the Plan’s investment options and recommending changes to the Commit-

tee on a quarterly basis.

       15.   Envestnet was an ERISA 3(21) investment advisor, not an ERISA

3(38) investment manager; BBVA retained and the Committee exercised the

discretionary authority to make investment management decision. Thus,

BBVA is liable both for Envestnet’s breaches of fiduciary duty in giving invest-




places. (See, e.g., Exhibits A through C, the Minutes of the February 14, 2014, May 23,
2014, and August 13, 2014 Investment Committee meeting). The details relating to many
of the decisions made in a fiduciary capacity are unknown to Plaintiff.
   5
    BBVA engaged Prima Capital Management, Inc., as its fiduciary investment advisor,
in 2005. Prima was acquired by Envestnet in 2012 and continued to do business as
“Envestnet/PMC.” Envestnet was terminated in or around September of 2015. The exact
date of Envestnet’s termination is not known to Plaintiff.



                                          10
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 11 of 111




ment advice and making recommendations and for the decisions the Commit-

tee made based on Envestnet’s advice and recommendations.

        C.    Statutory “Parties-In-Interest”

        16.   Non-party Fidelity Management Trust Company (“FMTC”) holds

the assets of the Plan, as trustee, in accordance with 29 U.S.C. § 1103. FMTC

aﬃliate and non-party Fidelity Investments Institutional provided record-

keeping services and maintained the Plan’s investment platform.6 FMTC and

Fidelity Investments Institutional, collectively, are referred to as “Fidelity”).

Fidelity is a party-in-interest to the Plan whose compensation BBVA had a

duty to monitor under ERISA § 408(b)(2).

        D.    Plaintiﬀs and Standing

        17.   Plaintiﬀ Barbara Christine D. Drake resides in Aubrey, Texas and

was a participant in the Plan under 29 U.S.C. § 1002(7) during the class period

because she and her beneficiaries were eligible to receive benefits under the

Plan.

        18.   Plaintiﬀ was invested in each of the large-cap, mid-cap, small-cap,

international, fixed-income, and target date asset classes which are the sub-

ject of this Complaint.

        19.   Plaintiﬀ has both constitutional and statutory standing. As to




   6
    An investment platform is an online service that allows investors to access their
account information and manage their investments.



                                         11
       Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 12 of 111




statutory standing, 29 U.S.C. § 1132 (a)(1)-(3) confers standing on a plan “par-

ticipant” to bring claims for ERISA violations, including claims under 29 U.S.C.

§ 1109 (a) for breach of fiduciary duty. Claims pursuant to 29 U.S.C. § 1109(a)

are brought in a representative capacity on behalf of the Plan. Plaintiﬀ was,

during the class period,7 a “participant” in the Plan as defined in 29 U.S.C. §

1002(7). Plaintiﬀ thus has statutory standing. As to constitutional standing

(or, “Article III standing”), Plaintiﬀ personally suﬀered concrete and particu-

larized injuries. During the class period, Plaintiﬀ was invested in the funds

that charged excessive fees charged to her individual retirement account.

That is suﬃcient to confer constitutional standing. Thus, Plaintiﬀ has stand-

ing to bring claims individually and in a representative capacity on behalf of

the Plan and the participants in the Plan.




   7
     Under ERISA, claims for breach of fiduciary duty may be brought for “(1) six years
after (A) the date of the last action which constituted a part of the breach or violation, or
(B) in the case of an omission the latest date on which the fiduciary could have cured the
breach or violation . . . .” 29 U.S.C. § 1113. See Tibble v. Edison Int’l, 135 S. Ct. 1823, 1829
(2015),



                                              12
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 13 of 111




                          IV.   FIDUCIARY DUTIES

      20.   Defendants BBVA, the members of the Committee, and Envestnet

were fiduciaries to the Plan and the participants under ERISA.

      A.    Fundamental Fiduciary Principles

      21.   The duties owed by an ERISA fiduciary to plan participants are the

“highest known to the law.” See Donovan v. Bierwirth, 680 F.2d 263, 272 n.8

(2d Cir. 1982) (citing Restatement (Second) of Trusts § 2 cmt. b (1959)).

      22.   ERISA’s statutory standard of care encompasses the traditional fi-

duciary duties of prudence and loyalty. See, e.g., Pledger v. Reliance Trust Co.,

240 F. Supp. 3d 1314, 1321 (N.D. Ga. 2017). Under ERISA, a plan fiduciary must:

            discharge his duties . . . solely in the interest of
            the participants and beneficiaries and

            (A) for the exclusive purpose of: (i) providing benefits
            to participants and their beneficiaries; and (ii)
            defraying reasonable expenses of administering
            the plan; [and]

            (B) with the care, skill, prudence, and diligence under
            the circumstances then prevailing that a prudent man
            acting in a like capacity and familiar with such
            matters would use in the conduct of an enterprise of
            a like character and with like aims . . . .

29 U.S.C. § 1104 (emphasis added).

      23.   The fiduciary duties imposed by ERISA are “derived from the law

of trusts” and “[i]n determining the contours of an ERISA’s fiduciary’s duty,

courts often must look to the law of trusts.” Tibble v. Edison Int’l, 135 S. Ct.

1823, 1828 (2015) (internal citations omitted). In particular, the Supreme



                                       13
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 14 of 111




Court has instructed lower courts to look to the Restatement (Third) of Trusts

(Am. Law Inst. 2007), the Uniform Prudent Investor Act (1995) (“UPIA”), and

leading trust law treatises, among other authorities. Id.

      24.   The Uniform Prudent Investor Act summarizes a key aspect of fi-

duciary duty plainly, ` “Wasting beneficiaries’ money is imprudent.” UPIA at

§ 7 cmt.

      25.   In determining whether an ERISA fiduciary breached its duty of

prudence, courts focus on:

      whether the fiduciary engaged in a reasoned decision-making
      process, consistent with that of a prudent man acting in a like ca-
      pacity. . . . ERISA requires fiduciaries to employ appropriate meth-
      ods to investigate the merits of the investment and to structure
      the investment as well as to engage in a reasoned decision-making
      process, consistent with that of a prudent man acting in a like ca-
      pacity.

Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 356-58 (4th Cir. 2014) (internal

punctuation and citation omitted).

      B.    Specific Fiduciary Duties

      26.   The duty of competence. A principal duty of an ERISA fiduciary

is to be competent. See 29 U.S.C. § 1104 (a fiduciary shall discharge his duties

with “care, skill, prudence, and diligence”). “A trustee’s lack of familiarity

with investments is no excuse: under an objective standard trustees are to be

judged according to the standards of others ‘acting in a like capacity and fa-

miliar with such matters.’” Katsaros v. Cody, 744 F.2d 270, 279 (2d Cir. 1984)




                                      14
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 15 of 111




(applying ERISA). Where the trustee lacks the requisite knowledge and expe-

rience, the trustee may engage professional advisors. See, e.g., Restatement

(Third) of Trusts § 90 cmt. d.

      27.   The duty of prudent delegation. A trustee is not required person-

ally to perform all aspects of the investment function but must not abdicate

its responsibilities and must not delegate unreasonably. See Restatement

(Third) of Trusts § 90 cmt. j.

      As in other matters of delegation, the trustee must not abuse the
      discretion to delegate. . . . In deciding what as well as whether to
      delegate and in selecting, instructing, and supervising or moni-
      toring agents, the trustee has a duty to the beneficiaries to act as
      a prudent investor would act under the circumstances. The trus-
      tee must exercise care, skill, and caution in establishing the scope
      and specific terms of any delegation, and must keep reasonably
      informed in order to monitor the execution of investment deci-
      sions or plans.

Id.

      28.   Here, BBVA engaged Envestnet as a 3(21) ERISA fiduciary to pro-

vide investment advice and recommendations. BBVA did not delegate respon-

sibility to Envestnet to manage the assets of the Plan under ERISA 3(38).

BBVA is and remains liable for any breach of fiduciary duty by Envestnet.

      29.   The continuing duty to monitor investments and to remove or

replace imprudent investments. The United States Supreme Court held in

Tibble: “[u]nder trust law, a trustee has a continuing duty to monitor trust

investments and remove imprudent ones . . . separate and apart from the trus-

tee’s duty to exercise prudence in selecting investments at the outset.” 135 S.

Ct. at 1828. “The trustee must systematically consider all the investments of


                                      15
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 16 of 111




the trust at regular intervals to ensure that they are appropriate.” Id. Thus,

to discharge this duty, BBVA and Envestnet had to have a prudent process and

method for selecting, monitoring and retaining prudent, cost-eﬀective invest-

ments for the Plan, and for removing imprudent investments.

         30.   Here, BBVA and Envestnet did not follow the requirements of their

own investment policy in monitoring the performance of its investment op-

tions.

         31.   The duty to justify high-cost active management strategies.

The Plan was invested primarily in “actively managed” funds. Active manag-

ers try to identify and exploit market ineﬃciencies.8 See Restatement (Third)

of Trusts § 90 cmt. h(2) (active management involves “searching for advanta-

geous segments of a market, or for individual bargains in the form of under-

priced securities.”). Active managed funds try to beat the market. The search

for potential market ineﬃciencies requires research and analysis, which in-

creases investment management costs. See id.

         32.   While prudent investment principles allow for active manage-

ment strategies in appropriate circumstances, the additional risks and costs




   8
     In “efficient” markets, “available information is rapidly digested and reflected in the
market prices of securities.” See Restatement (Third) of Trusts § 90 General Note on
Comments e through h. There is an academic debate as to how efficient certain markets
really are. The Restatement takes no position on this. Trust law is concerned only with
the practical question whether an asset classes consistently provides a reasonable op-
portunity for active mutual fund managers to generate excess returns over time. As a
matter of procedural prudence, this can be evaluated by comparing the track records of
the fund managers.



                                            16
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 17 of 111




involved “must be justified by realistically evaluated return expectations.” Id.

Additionally, “[a] trustee’s approach to investing must be reasonably

supported in concept and must be implemented with proper care, skill and

caution.” Restatement (Third) of Trusts cmt. f. Thus, in deciding whether to

pursue an active management strategy, a fiduciary should determine that

“gains from the course of action in question can reasonably be expected to

compensate for its additional costs and risks.” Id. at cmt. h(2). The burden is

on the investment fiduciary to prove these things, not on the plan participant

to disprove them. Controlling costs is a primary responsibility of an ERISA

fiduciary, who has the burden of proving that higher costs are justified.

        33.   In the context of an ERISA defined contribution plan, prudence re-

quires a fiduciary to have a realistic expectation that an active management

strategy will generate net returns equal to or greater than reasonable alter-

natives, such as investing in low-cost index funds9 (a “passive” strategy).10

        34.   In sum, before deciding to pursue an active management strategy,

especially one that seeks to find bargains in markets where active managers




   9
     An index fund is a portfolio of stocks or bonds designed to mimic the composition
and performance of a financial market index (e.g. S&P 500). U.S. Sec. Exch. Comm’n, In-
dex Funds, INTRODUCTION TO INVESTING, https://www.investor.gov/introduction-in-
vesting/investing-basics/investment-products/mutual-funds-and-exchange-traded-4
(last visited Sept. 18, 2020).

   10
     A passive management strategy “aim[s] to maximize returns over the long run by
not buying and selling securities very often. In contrast, an actively managed fund often
seeks to outperform a market (usually measured by some kind of index) by doing more
frequent purchases and sales.” U.S. Sec. and Exch. Comm’n, Investor Bulletin: Index
Funds (Aug. 6, 2018).


                                           17
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 18 of 111




do not have a good track record, a prudent fiduciary must determine that:

        a)    gains from the course of action in question can reasonably
              be expected to compensate for its additional costs and
              risks;

        b)    the course of action to be undertaken is reasonable in terms
              of its economic rationale and its role within the trust
              portfolio; and

        c)    there is a credible basis for concluding that the trustee – or
              the manager of a particular activity – possesses or has
              access to the competence necessary to carry out the
              program and, when delegation is involved, that its terms
              and supervision are appropriate.

Restatement (Third) of Trusts § 90 cmt. h(2).11

        35.   Here, Defendants failed to perform the due diligence necessary to

implement an actively managed strategy successfully. Defendants consist-

ently bet on high-fee actively managed funds in asset classes where the funds

were low percentage bets. When faced with overwhelming evidence that the

funds chosen violated Defendants’ own performance criteria, Defendants

tried to cover their tracks by changing the performance standards.

        36.   The duty to delegate to competent professionals. Plan sponsors

often hire investment advisors to advise them on investment strategy and to

recommend mutual funds for the plan’s investment menu. Here, BBVA hired




   11
     The theoretical question of active versus passive strategies is not at issue here. The
question here is whether as a practical matter BBVA and Envestnet acted prudently by
paying the high fees charged by actively managed funds in light of the expected returns
of those funds. A prudent fiduciary should avoid any investment that is not reasonably
expected to generate returns sufficient to cover its costs.



                                            18
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 19 of 111




Envestnet, which in turn recommended the mutual funds and fund managers

chosen by BBVA. When a plan sponsor chooses to engage an advisor and pur-

sue an active management strategy, the sponsor must determine “there is a

credible basis for concluding that [the advisor] possesses or has access to the

competence necessary to carry out the program and, when delegation is in-

volved, that its terms and supervision are appropriate.” Id.

        37.   Numerous studies have concluded that only a small number of ac-

tively managed funds are able to beat the market consistently. See id. (“fidu-

ciaries and other investors are confronted with potent evidence that . . . ef-

forts to ‘beat the market’ . . . ordinarily promises little or no payoﬀ, in fact,

often a negative payoﬀ”).

        38.   As S&P Global (formerly, Standard and Poor’s) reports:

        [R]esearch tells us that relatively few active managers are able to
        outperform passive managers over any given time period, either
        short-term or long-term. But the true measure of successful ac-
        tive management is whether a manager or strategy can deliver
        above-average returns consistently over multiple periods.
        Demonstrating the ability to outperform repeatedly is the only
        proven way to diﬀerentiate a manager’s skill from luck. Through
        research published in our Persistence Scorecards, we show that
        relatively few funds can consistently stay at the top.12

Similarly, a comprehensive study published in the Journal of Finance sur-

veyed investment advisors having a 91% share of the U.S. consulting market

and found “no evidence” that the advisors’ recommendations of funds added




   12
      S&P Dow Jones Indices, SPIVA Statistics & Reports (June 30, 2020),
https://www.spindices.com/spiva/#/reports/regions.



                                         19
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 20 of 111




value, “suggesting that the search of winners, encouraged and guided by in-

vestment consultants, is fruitless.”13

         39.   While it may be prudent under certain circumstances for a plan

sponsor to engage investment professionals to pursue an active management

strategy, prudence requires the sponsor to determine that the professionals

are competent to do so successfully. Retirement plans are not hedge funds

that pool money from wealthy, sophisticated investors to pursue short-term,

high-risk high-cost strategies. Their purpose is to pool the retirement savings

of everyday workers in cost-eﬃcient, long-term investment vehicles. Before

committing the life savings of workers to a high-cost, high-risk strategy, a

prudent sponsor must at a minimum confirm that the Plan’s investment advi-

sor has a track record of choosing actively managed funds that justify their

costs and outperform low cost low risk alternatives.

         40.   Here, BBVA’s reliance on Envestnet was blind. BBVA never asked

and Envestnet never provided a track record demonstrating that Envestnet

had the ability to pick mutual funds that generated excess returns consist-

ently.

         41.   The duty to defray reasonable administrative expenses. The

day-to-day operation of an ERISA plan requires certain basic administrative



   13
      Tim Jenkinson et al., Picking Winners? Investment Consultants’
Recommendations of Fund Managers, 71 The Journal of Finance 2333, 2333 (October
2016). For the purpose of the Complaint, it matters only that picking winners is
difficult (which is beyond dispute) and that BBVA and Envestnet were unable to
execute such a strategy in a prudent manner.



                                         20
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 21 of 111




functions, such as recordkeeping and accounting, and other discretionary ser-

vices, such as providing customer service representatives, online account

management, and educational programs.14 The fees for these services, as well

as the fees charged by investment advisors to the plan, are components of ad-

ministrative expenses. ERISA specifically requires a plan sponsor to defray

reasonable administration expenses. See 29 U.S.C. § 1104(A)(ii). The Uniform

Prudent Investor Act provides, “[i]n investing and managing trust assets, a

trustee may only incur costs that are appropriate and reasonable . . . .” UPIA

at § 7.     Thus, “[i]n devising and implementing strategies for the investment

and management of trust assets, trustees are obligated to minimize costs.”

Id. at cmt.

         42.    The duty not to engage in or to allow prohibited transactions.

ERISA prohibits certain transactions, including service contracts, between a

plan and a party-in-interest. See 29 U.S.C. § 1106. Plan fiduciaries shall not

cause the plan to enter into a prohibited transaction. Id. at § 1106(a)(1)(C).

Certain exemptions are made where the party-in-interest is paid “no more

than reasonable compensation,” 29 U.S.C. § 1108(b)(2), but “an ERISA plaintiﬀ

need not plead the absence of exemptions to prohibited transactions. It is the

defendant who bears the burden of proving a section 408 exemption. . . .” Al-




   14
        A Look at 401(k) Plan Fees, supra, at 3.


                                              21
          Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 22 of 111




len v. GreatBanc Trust Co., 835 F. 3d 670, 676 (7th Cir. 2016) (citations omit-

ted).

          43.   Here, when accused of mismanaging the Plan, the Committee con-

vened a kangaroo court (the “Kangaroo Court”)15 in which the members of the

Committee that served as investment fiduciaries purported to judge them-

selves and determine that they were not liable.

          44.   The duty to disclose information to participants. Plan adminis-

trators have a duty to provide participants with material information respect-

ing the plan, investment options and fees and expenses, on a regular basis.

The Eleventh Circuit held in Jones v. American General Life and Accident In-

surance Co., 370 F.3d 1065 (11th Cir. 2004) “that an ERISA participant has a

right to accurate information, and that an ERISA administrator’s withholding

of information may give rise to a cause of action for breach of fiduciary duty.”

Id. at 1072 (citation omitted).16 Plan participants are due to be informed, for

example, when investments do not meet the criteria of the plan’s investment




15
  See Rideau v. Louisiana, 373 U.S. 723 (1963) (finding violation of due process in trial by
a “kangaroo court” where accused was denied basic minimal rights, including, right to
counsel, right to plead not guilty, and trial in courtroom presided over by a judge).

     16
     See also Brannen v. First Citizen Bankshares Inc. ESOP Plan, No. 6:15-cv-30 (S.D. Ga.
Aug. 26, 2016), at 20 (“Courts have concluded that ERISA plan participants may state a
cause of action for breach of fiduciary duty based on a failure to disclose information to
plan participants” though they are “reluctant to require disclosure in cases based on
inside information.”). Plaintiffs do not allege that BBVA or Envestnet withheld non-
public, “inside,” information. Rather, Plaintiffs allege BBVA and Envestnet failed to
disclose and, indeed, tried to cover up, the excessive fees being charged participants, as
well as its own imprudent practices and methodology in administering the Plan.


                                            22
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 23 of 111




policy, when ab investment is not accurately described in the investment

menu, or when the benchmark chosen to measure the investment is wrong.

        45.   BBVA not only failed to disclose what was happening to partici-

pants but attempted to cover its own tracks. Envestnet/BBVA attempted to

remove the objective performance criteria they were unable to satisfy. To this

day, BBVA has not come clean about what happened in the Investment Com-

mittee meetings. The minutes of the meetings that BBVA did produce in which

critical decisions were made are heavily redacted. (See Exhibits A-C).

                           V.     THE INVESTMENTS

        A.    The Investment Menu

        46.   The Plan is structured as a cafeteria type plan in which partici-

pants chose from investment options selected and maintained by BBVA. Par-

ticipants could choose the asset classes17 in which they were invested but had

no control over the cost or performance of the funds selected by BBVA for each

asset class. This was a “cafeteria” plan in which BBVA set the menu. Partici-

pants were captive investors whose choices within each asset class were lim-

ited by the investment decisions made by BBVA. The value of their individual

accounts depended in large measure upon the decisions the Committee, act-




   17
     An “asset class” is a grouping of similar investment vehicles; for example, equities
(stocks), fixed income (bonds) or cash. Equities are often sub-divided according to mar-
ket capitalization (small-cap, mid-cap, or large cap), or other criteria.



                                           23
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 24 of 111




ing on the advice and recommendations of Envestnet, made as investment fi-

duciary to the Plan.

      B.    The Investment Policy Statement

      47.   BBVA’s investment objectives, guidelines and performance stand-

ards for the Plan’s investments were described in a formal, written Statement

of Investment Policy (“IPS”) dated September 19, 2008. The IPS was signed

by Envestnet and each member of the Committee. The IPS purportedly was

amended in December of 2014 to implement changes requested by Envestnet,

but the amendment apparently was never signed. The IPS was amended again

in 2018 when, following Envestnet’s departure, BBVA’s new investment advi-

sor Willis Towers Watson began cleaning up the Plan.

      48.   The purpose of the IPS was to establish objective investment cri-

teria for the Plan’s investment options in advance. These criteria established

in advance are then used to select and monitor the Plan’s investment options

for compliance with the stated investment policy.

      49.   The IPS stated that the responsibilities of the Committee included

“[d]eveloping an investment program that oﬀers a diversified range of funds”

and “[i]dentifying investment options (i.e., types of funds) which it deems ap-

propriate and prudent to make available to plan participants . . . .”

      50.   The IPS stated that “the primary investment objectives” of the

Plan included oﬀering a menu of investment options such that, among other

objectives: (i) “[s]uﬃcient options are oﬀered to allow participants to build




                                       24
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 25 of 111




portfolios consistent with their investment risk/return,” and (ii) “[e]ach op-

tion is adequately diversified . . . .”

         51.   The IPS for the Plan established the following asset classes of in-

vestments: (i) Money Market; (ii) Stable Value; (iii) Fixed Income (“core

bond”); (iv) Domestic Large Capitalization Value Equity (“large-cap value”);

(v) Domestic Large Capitalization Growth Equity (“large-cap growth”); (vi)

Domestic Large Capitalization Equity Index (“large-cap”); (vii) Domestic Mid

Capitalization Equity (“mid-cap”); (viii) Domestic Small Capitalization

(“small-cap”); (ix) International Equity (“international stock”); and, (x) com-

pany stock.

         52.   Schedule A to the Appendix to this Complaint describes the in-

vestment options for the Plan recommended by Envestnet and adopted by

BBVA. Specifically, Schedule A lists (i) each fund oﬀered by the Plan, (ii) that

fund’s average annual expense ratio18 and (iii) its designated benchmark index

(which the mutual fund is required to designate by the securities exchange

commission).19 The schedule then lists (iv) the corresponding Vanguard index




   18
        See discussion of expense ratios below.
   19
     In most cases the appropriate benchmark index is the primary index designated by
the fund manager. Sometimes, a different index is more appropriate, as where the style
of the fund has changed (e.g., from international core to international growth) and the
fund manager’s secondary designated benchmark more closely matches the style of the
fund.



                                            25
           Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 26 of 111




fund benchmark and (v) its average annual expense ratio.20 The schedule also

identifies the excessive fees the BBVA and Envestnet investment options

charged to participants’ individual accounts.

           53.   The IPS also required BBVA and Envestnet to monitor each of

these investments to verify that the fees were reasonable and that they satis-

fied BBVA’s performance standards.

           54.   The primary performance standard was a risk adjusted perfor-

mance standard, the Sharpe ratio.21 The IPS required that the risk-adjusted

performance of the Plan’s investments exceed that of the benchmark indices

over 5-year rolling periods (a full market cycle) and over 3-year rolling peri-

ods (less than a full market cycle).

           55.   The risk adjusted performance standard, known as the “Sharpe

ratio,” is one of the most widely recognized industry standards. The Sharpe

ratio was named for Nobel Prize winner William F. Sharpe. See, e.g., William

F. Sharpe, Investors and Markets: Portfolio Choices, Asset Prices, and Invest-

ment Advice (Princeton University Press, 2007). The Sharpe ratio is the ratio

obtained by dividing: (1) the mutual fund portfolio’s expected excess return

over the riskless rate of interest by (2) the standard deviation of its excess

return. All other things being equal, an actively managed fund that has a




      20
      Schedule A identifies the Period during which the Plan maintained an investment
in the funds. The shaded entries relate to the funds BBVA selected, after terminating En-
vestnet, to clean up the Plan’s investment menu.
21
     This is confirmed by the discussion of Sharpe ratios in the Committee Meeting Minutes.


                                             26
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 27 of 111




higher Sharpe ratio than its benchmark index net of fees is a good investment

that generates excess risk adjusted returns. Such a fund will outperform a

passively managed fund invested in the index on a risk adjusted basis.

        56.   The IPS also required that the risk-adjusted performance of the

investment options exceed the risk adjusted performance of the peer group

over most 3-Year rolling periods and all 5-Year rolling periods.

        57.   In addition, the IPS required that each of the investment options,

“[h]ave an expense ratio comparable to other vehicles within the peer group.”

        58.   The problem with the peer group criteria is that the peer groups

that Envestnet/BBVA relied on were proprietary to Envestnet. The “Prima

Capital” peer groups are “Prima Capital / Envestnet” peer groups.22 Peer

groups standards established by independent, third-party research firms

such as Morningstar or S&P often provide useful information. Indeed, the

Sharpe ratio standard was based on broad market indices published inde-

pendently by reputable institutions. Envestnet’s peer group criteria are based

on funds selected by Envestnet. Envestnet was setting its own standards.23

                      V.     THE FIDUCIARY BREACHES

        59.   There were two major fiduciary breaches during the class period

that relate to the Plan’s investments. First, BBVA failed to replace a poorly



   22
     Here, after Envestnet acquired Prima Capital, Envestnet is doing business as En-
vestnet/Prima Capital.
   23
     Due to the lack of discovery in the proceedings in the Kangaroo Court, Plaintiffs are
not able to identify the members of the Envestnet peer groups.



                                           27
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 28 of 111




performing stable value fund with another stable value fund, as required by

the IPS and prudent investment practice. This resulted in BBVA channeling

retirement savings from the abandoned stable value fund into a money mar-

ket account. With money market returns at historical lows, this was the re-

tirement plan equivalent of “stuﬃng cash into a mattress.”

        60.   Second, BBVA and Envestnet failed to prudently monitor the

Plan’s high-fee, actively managed funds. BBVA failed to replace these funds

despite the fact that they consistently failed to satisfy the performance crite-

ria established by the IPS and severely underperformed compared to readily

available index fund alternatives.

        A.    Stable Value and Short-Term Bonds

        61.   At the beginning of the class period, the Plan oﬀered the three

fixed income options the IPS required: (i) a money market fund (the ultra-

short term bond option); (ii) a stable value fund (the short-term bond option),

and (iii) a fixed income (core bond) product.24

        62.   The IPS describes the purpose, benchmarks, and peer groups for

the three asset classes in detail:




   24
      The core bond asset class is labelled “fixed income” in the IPS. The term core bond
is synonymous with exposure to the securities that constitute the Bloomberg Barclays
U.S. Aggregate Bond Index. For purposes of clarity, the “fixed income” asset class de-
fined by the IPS will be referred to as the core bond asset class, to distinguish the core
bond fund from stable value, money market, and other fixed income asset classes.



                                           28
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 29 of 111




(2008 IPS).

        63.   Each of these asset classes served a diﬀerent purpose. Money

market funds25 are the checking accounts of retirement plans. They invest in

securities with ultra-short durations.26 The benchmark index for the asset

class is the 90-Day T-Bill. The funds are liquid, but interest rates are very low.




   25
     U.S. Sec. Exch. Comm’n, Index Funds, INTRODUCTION TO INVESTING,
https://www.investor.gov/introduction-investing/investing-basics/glossary/money-
market-fund (last visited February 20, 2021)

   26
     The Plan’s money market fund portfolio had an average duration of approximately
60 days.


                                        29
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 30 of 111




Like checking accounts, they provide liquidity and capital preservation, but

are not an appropriate investment vehicle for retirement saving.

        64.   This is precisely how BBVA used money market funds in BBVA’s

defined benefit pension plan. The BBVA pension plan had a money market

fund, which served the same purpose as a checking account. But BBVA did not

keep a significant portion of its pension assets in the money market fund (in

most case, less than 1%). Funds from the liquidation of other investments were

deposited into the money market fund, then transferred to investment vehi-

cles with greater yields, including short to medium term bonds. Regrettably,

the Investment Committee failed to implement the same practice in the de-

fined contribution Plan.

        65.   Core bond funds are intermediate term investments. The bench-

mark index for the asset class is an aggregate bond index and the peer group

is comprised of intermediate bond funds. The expected return on an interme-

diate bond fund is greater than the expected returns on both a money market

fund and a stable value fund. But core bond funds are longer term invest-

ments than money market fund, the returns are sensitive changes in interest

rates and may even be negative for periods of time.

        66.   Stable value funds27 are the middle ground. Stable value funds are




   27
     See Karen Wallace, Unpacking Stable-Value Funds, MORNINGSTAR (Aug. 12,
2015), https://www.morningstar.com/articles/710877/unpacking-stable-value-funds.




                                       30
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 31 of 111




a special type of short-term bond fund. Stable value funds typically invest in

securities with an average duration of 3-4 years. The expected returns are

superior to those of money market funds but lower than the returns of core

bond funds. The returns are more stable than the returns of core bond funds

as a result of a guarantee from the stable value fund provider. The funds also

come with a capital preservation guarantee that the fund will not lose money

and that the interest rate (referred to as the “crediting rate”) will not drop

below a guaranteed minimum. Stable value funds are appropriate for inves-

tors that want to generate income but cannot tolerate the volatility of bond

funds. They serve the same purpose as short-term bond funds, which are a

suitable stable value fund alternative. Large, well-run plans nearly always

have at least one stable value or short-term bond option, or both.

      67.   Significantly, the benchmark BBVA and Envestnet chose for the

Stable Value asset class – the 90-day T-Bill – was inappropriate, both in terms

of credit quality and duration. It did not match an investment in a short term

taxable bond peer group, which is the appropriate peer group for stable value

funds. Stable value funds invest in securities that are riskier and of longer

duration than T-Bills and the expected returns are greater. BBVA and Envest-

net chose not to adopt the Heuler stabler value index or any other well re-

garded and widely-adopted stable value fund benchmark. The use of the 90-

day T-bill as a benchmark artificially lowered the expected return for the sta-

ble value asset class and masked the poor performance of the asset class.




                                      31
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 32 of 111




              1.    BBVA Winds Down Its Stable Value Fund

        68.   Prior to 2011, the stable value option for the Plan was the SEI Sta-

ble Asset Fund recommended by Envestnet. The SEI fund did not perform well

during the financial crisis of 2007-2009, and SEI decided to wind the fund

down over a 12-month period.

        69.   The SEI fund that was wound down held about $100 million of

BBVA participants’ retirement savings. Finding a replacement for the stable

value/short-term bond asset class was critically important because of the

amount of money and percentage of participants’ retirement savings in-

volved. Suitable high-quality products were available from any number of

providers over the entire class period.

        70.   Stable value funds are more diﬃcult to replace than mutual funds.

Replacement requires more time and eﬀort on the part of the plan sponsor

and its investment advisors. This is time and eﬀort, however, that BBVA was

obligated to spend.

        71.   Indeed, the numerous other retirement plans that had invested in

the SEI stable value fund were willing to spend the time and eﬀort to fund

suitable placements.28

        72.   Plaintiﬀ is aware of no plan sponsor other than BBVA that ne-

glected to find a suitable replacement.




   28
     This allegation is based on information about how other plan sponsors reacted to
the winding down of the SEI stable value fund.



                                         32
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 33 of 111




      73.   BBVA deposited the proceeds into the Plan’s existing money mar-

ket account, where they remained over the entire class period, in violation of

the IPS and ERISA’s prudent investor standard. BBVA and Envestnet simply

left proceeds from the liquidation of the SEI stable value fund in the money

market fund and did nothing.

            2.    BBVA and Envestnet Failed to Monitor the Perfor-
                  mance of the Stable Value Asset Class

      74.   In Tibble, the United States Supreme Court unanimously held

that, “Under trust law, a trustee has a continuing duty to monitor trust invest-

ments and remove imprudent ones . . . separate and apart from the trustee’s

duty to exercise prudence in selecting investments at the outset.” 135 S. Ct.

at 1828. “The trustee must systematically consider all the investments of the

trust at regular intervals to ensure that they are appropriate.” Id.

      75.   BBVA and Envestnet had a duty to monitor its investment options

to make sure they were adequate. The Plan’s investment policy required the

use of both a money market fund and a stable value/short-term bond option.

Had BBVA and Envestnet monitored the performance of the money market

fund, they would have realized that the money market fund did not satisfy the

requirements of the stated investment policy or participants financial needs.

      76.   The money market fund option satisfied the requirements of the

money market asset class but did not satisfy the requirements of the stable

value/short-term bond asset class. IPS imposed specific monitoring require-

ments for the stable value/short-term bond asset class. In defining the asset


                                      33
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 34 of 111




class, the IPS states: “This portfolio will be invested in high-grade short term

fixed income securities and cash equivalents, and/or well-diversified guaran-

teed investment contracts and bank deposit investment contracts of varying

maturity, size and yield.” With regard to monitoring the asset class, the IPS

states “The stable value option will also be monitored for stability in return

and average weighted quality of the portfolio.” The money market fund did

not satisfy these requirements nor did BBVA perform any of the required mon-

itoring functions.

      77.   The performance of the money market fund over the class period

was not consistent with the requirements of the IPS or standard prudent in-

vestment practices. For the six years preceding the filing of this lawsuit, the

Plan’s money market funds returned 0.01% or less per year, close to nothing. In-

deed, accounting for inflation, participants invested in the market option actu-

ally lost money. This is not consistent with the returns of the stable value or

short-term taxable bond asset class.

      78.   Information regarding prevailing interest rates was made available

to the Committee at regular intervals during the class period in the yield curve

reports, showing the diﬀerence in ultra-short, short, medium, and long-term

treasury obligations, including the following report from 2012 at the begin-

ning of the class period:




                                       34
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 35 of 111




(Chart from 2012 Envesnet Report). The same information, showing signifi-

cant diﬀerences in returns from the short to the long end of the yield curve,

was made available to BBVA on a quarterly basis during the class period.29

         79.    The diﬀerence in performance between the short-end of the yield

curve (3-month Bill: 0%) in which the money market fund was invested and

the mid to long end of the yield curve (3-year Note: 0.5%, 5-year Note: 1.0%) in

which stable value funds invest is readily apparent.

         80.    Trustees have an obligation to generate income from trust assets

and may not hoard cash in the name of capital preservation. As the First Cir-

cuit Court of Appeals observed in Brotherston, “a trustee who decides to stuﬀ

cash in a mattress cannot assure that there is no loss merely by holding

onto the mattress.” 907 F.3d at 31 (emphasis added).




29
     The yield curve is not static. It changes over time in response to market conditions.


                                              35
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 36 of 111




      81.   Here, the returns on money market funds, like checking accounts,

were near zero. This was inconsistent with BBVA’s duty as an investment fi-

duciary to “produce income that is reasonably appropriate to the purposes of

the trust and to the diverse present and future interests of its beneficiaries.”

Restatement (Third) of Trust § 79.

      82.   The following chart shows the 2013-2020 returns of a few readily

available short-term bond alternatives:

                       [REMAINDER OF PAGE LEFT BLANK]




                                      36
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 37 of 111




         Figure 1:   Cumulative Returns of Stable Value and Short-Term
                     Bond Funds




The charge compares the relative performance of three short-term Vanguard

funds, the Hueler index of stable value fund returns, and the Vanguard money

market fund. As shown here, there were any number of short-term bond

funds, in addition to stable value funds, that would have been suitable for the

stable value (short-term bond) asset class. All were superior to money market

funds.

      83.     The benchmark that BBVA and Envestnet designated to monitor

the performance of the stable value asset class only exacerbated the problem.

BBVA needed a short-term to medium-term bond index or a stable value index

such as the Hueler index to evaluate the performance of the asset class. The


                                      37
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 38 of 111




90-day T-Bill benchmark artificially lowered return expectations and made

the money market fund with returns of near zero to appear to perform ade-

quately as a substitute for the stable value fund. The short-term bond peer

group designated by the IPS would have made the failings of the money mar-

ket fund apparent, had BBVA or Envestnet been paying attention.

      84.   The participants with more than $100 million invested in the sta-

ble value/short term bond asset class had no way of knowing that they were

losing money as compared to the investment returns available from stable

value funds mandated by the IPS. BBVA and Envestnet misrepresented the

benchmark for the funds in which they were invested. Even the participants

who knew there was a problem could do nothing about it because BBVA and

Envestnet controlled the investment menu and did not make an appropriate

stable value fund available.

      85.   Upon information and belief, there is no large, well-run retirement

plan in the United States that relied solely on a money market fund as its only

short-term fixed income option as BBVA did in this case.

            3.    BBVA Was Told There Was A Problem

      86.   BBVA was told at the end of 2015 that the participants invested in

the money market fund were losing money. Mercer Specialty Consulting




                                      38
          Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 39 of 111




(“Mercer”), one of the investment advisors from which BBVA solicited pro-

posals,30 pointed out that the money market funds were “Low yielding;

near 0% yields over 6 years.”

          87.     Mercer advised the Committee, in fairly blunt terms, that the

Plan needed a stable value fund option, “Mercer believes that Stable

Value can provide participants with a better principal protection op-

tion.”

                  4.       Participants Suﬀer A Substantial Loss

          88.     Plan participants lost millions of dollars as a result of BBVA and

Envestnet’s failure to replace the stable value fund.

          89.     Figure 2 compares the returns of the Plan’s money market fund to

the most widely used stable value benchmark:

                                  [REMAINDER OF PAGE LEFT BLANK]




30
     “Mercer” is the trade name


                                             39
       Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 40 of 111




        Figure 2.     Calendar Year Losses of BBVA Money Market Fund
                      and Benchmark (in percent)




                           2013    2014    2015    2016    2017    2018    2019    2020    Total
Money Market Fund (in %)   0.06    0.05     0.11   0.55     1.08    2.01   2.29    0.98
Hueler Index (in %)        1.84    1.69     1.77   1.79     1.96   2.23    2.45    2.31
Excess (in %)              -1.78   -1.64   -1.66   -1.24   -0.88   -0.22   -0.16   -1.33
Loss (in millions)         -2.17   -1.78   -1.62   -1.26   -0.77 -0.23     -0.18   -1.53   -9.55 $ US Million


As shown in Figure 2 above, year after year, returns from stable value prod-

ucts were significantly higher than those of the Plan’s money market fund.

The resulting loss suﬀered by participants, before compounding, is approxi-

mately $9.55 million through the end of 2020.

       B.       BBVA Active Management Strategy Was Imprudent

       90.      With the exception of company stock and the stable value fund,

the investment options for each of the Plan’s asset classes were mutual


                                                   40
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 41 of 111




funds.31 The fees charged by the mutual funds were asset-based, i.e., a per-

centage fee based on the funds’ total assets. The fees were deducted from in-

vestment returns. Save for a small handful of exceptions, the investment op-

tions in each of the Plan’s asset classes consisted of actively managed mutual

funds. This was as a matter of investment policy. The IPS not only permitted

but required the use of actively managed funds for the fixed income (core

bond), large-cap value, large cap growth, mid-cap, small cap, and interna-

tional asset classes. Passive management was permitted only for the large-

cap domestic asset class. This policy was in eﬀect from the beginning of the

class period until Envestnet’s termination in 2015.

                 1.     Expense Ratios Are The Best Way To Understand Invest-
                        ment Management Fees and Costs

         91.     Actively managed funds typically charge higher fees than pas-

sively managed funds.32 These costs are significant. As the Department of

Labor reports, investment management fees are “by far the largest compo-

nent” of all ERISA plan fees and expenses.33

         92.     To determine whether reasonably expected returns justified the

costs of its active management strategy, BBVA and Envestnet had to under-

stand those costs. The best tool for that is the “expense ratio” of the mutual



   31
     A mutual fund is a managed investment fund that pools money from investors to
purchase securities. In later years, BBVA and Willis Towers Watson made use of low cost
CIT investment vehicles.
   32
        See A Look at 401(k) Plan Fees, supra, at 7.
   33
        See id. at 2.


                                              41
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 42 of 111




funds. Expense ratios are strong predictors of performance.

      93.   In addition to requiring mutual funds to designate a benchmark

index, the SEC also requires mutual funds to disclose certain of the fund’s fees

and expenses, which are typically expressed as a percentage of assets known

as an “expense ratio.” A mutual fund’s annual expense ratio is calculated by

dividing the fund’s operating expenses by the average dollar value of its as-

sets. The SEC requires every mutual fund to disclose its expense ratio in a

standardized format in the fund’s prospectus.

      94.   In order to manage operating expenses, a plan sponsor must un-

derstand and continually evaluate the plan’s expenses, fees and service pro-

viders. The Department of Labor advises:

      As the sponsor of a retirement plan . . . you, or someone you ap-
      point, will be responsible for making important decisions about
      the plan’s management. Your decisionmaking will include select-
      ing plan investments or investment options and plan service pro-
      viders. Many of your decisions will require you to understand and
      evaluate the costs to the plan. . . . Among other duties, fiduciaries
      have a responsibility to ensure that the services provided to their
      plan are necessary and that the cost of those services is reasona-
      ble. . . . As a plan fiduciary, you have an obligation under ERISA to
      prudently select and monitor plan investments, investment op-
      tions made available to the plan’s participants and beneficiaries,
      and the persons providing services to your plan. Understanding
      and evaluating plan fees and expenses associated with plan in-
      vestments, investment options, and services are an important




                                       42
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 43 of 111




         part of a fiduciary’s responsibility. This responsibility is ongo-
         ing.34

         95.   The leading mutual fund investment research and services firm,

Morningstar, emphasizes the eﬀect of expenses on fund performance and ad-

vises investors to rely on expense ratios when choosing mutual funds:

         If there’s anything in the whole world of mutual funds that you
         can take to the bank, it’s that expense ratios help you make a bet-
         ter decision. In every single time period and data point tested,
         low-cost funds beat high-cost funds. . . . Expense ratios are strong
         predictors of performance. . . . Investors should make expense ra-
         tios a primary test in fund selection. They are still the most de-
         pendable predictor of performance.35

         96.   One of the first things BBVA did after terminating Envestnet was

to make expense ratios a primary factor in fund selection. It abandoned the

policy of requiring the use of high-fee actively managed funds and appropri-

ately paid more attention to expense ratios.

               2.     High Expense Ratios Were Red Flags, but BBVA
                      Ignored Them

         97.   The average annual expense ratios36 for the Plan’s funds were six

times higher than the average expense ratios for lower-cost Vanguard index

funds invested in the very same asset classes (“Vanguard comparables”).37



   34
      U.S. Dep’t of Labor, Emp. Benefits Sec. Admin., Understanding Retirement Plan
Fees and Expenses, 1-2 (Dec. 2011).
   35
     Russel Kinnel, How Expense Ratios and Star Ratings Predict Success (Aug. 9, 2010)
(emphasis added), https://www.morningstar.com/articles/347327/how-expense-ratios-
and-star-ratings-predict-success.
   36
        This refers to the asset weighted average of the expense ratios.
   37
     A mutual fund’s benchmark is an index, not a fund. Index returns do not take fees
and costs into account and are not directly investable. Index fund returns, on the other


                                             43
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 44 of 111




This information was readily available to BBVA and Envestnet; every mutual

fund’s expense ratio is published at the front of its prospectus.

        98.    The use of Vanguard comparables to estimate the cost of invest-

ing in a designated broad market index without incurring substantial addi-

tional fees is reasonable and appropriate.38

        99.    Schedule A to the Appendix compares the expense ratios of the

Plan funds with the expense ratios of their Vanguard comparables. Specifi-

cally, the schedule lists (i) each fund oﬀered by the Plan, (ii) that fund’s

average annual expense ratio (“ER”) and (iii) its benchmark. The schedule

then lists (iv) the corresponding Vanguard comparable and (v) its average

annual expense ratio. For each fund, the schedule shows (vi) the diﬀerence

between the two expense ratios.

        100.   The data compiled in Schedule A is summarized in Figure 3, below.




hand, account for fees and costs. Thus, to gauge a mutual fund’s performance net of fees,
it is necessary to identify a comparable product, another mutual fund invested in the
same or substantially the same assets. Plaintiffs have chosen Vanguard index funds for
this comparison. Vanguard funds often are used as comparables in ERISA cases. There
are many reputable, competitively priced index fund providers but because Vanguard is
the largest index fund provider, Vanguard products are readily available in the vast
majority of the asset classes in which retirement plans invest.
   38
    See Eugene F. Fama & Kenneth R. French, Luck Versus Skill in the Cross-Section of
Mutual Fund Returns, 65 The Journal of Finance, 1915, 1942-43 (Oct. 2010).



                                           44
       Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 45 of 111




        Figure 3:        Average Expense Ratios of Plan and Vanguard Bench-
                         marks at the Beginning of the Class Period

                                      Weighted                                        Weighted
BBVA Fund                                      Benchmark Fund
                                       Avg ER                                          Avg ER

TARGET DATE

Principal Lifetime 2015                 0.69   Vanguard Target Retirement 2015          0.09
Principal Lifetime 2020                 0.71   Vanguard Target Retirement 2020          0.09
Principal Lifetime 2025                 0.73   Vanguard Target Retirement 2025          0.09
Principal Lifetime 2030                 0.74   Vanguard Target Retirement 2030          0.09
Principal Lifetime 2035                 0.76   Vanguard Target Retirement 2035          0.09
Principal Lifetime 2040                 0.77   Vanguard Target Retirement 2040          0.09
Principal Lifetime 2045                 0.78   Vanguard Target Retirement 2045          0.09
Principal Lifetime 2050                 0.78   Vanguard Target Retirement 2050          0.09
Principal Lifetime 2055                 0.81   Vanguard Target Retirement 2055          0.09
Principal Lifetime Strategic Income     0.62   Vanguard Equity-Income                   0.28

EQUITY

Large Cap
Vanguard Institutional Index            0.05   Vanguard Inst'l Plus Index Fund          0.02
Dodge & Cox                             0.59   Vanguard Mega Cap Value Index Inst'l     0.07
Harbor Funds Cap Appreciation           0.77   Vanguard Russell 1000 Growth Index I     0.09

Mid Cap
JP Morgan Mid Cap Growth                0.90   Vanguard Mid-Cap Growth Index Fund       0.09
Principal Mid Cap Value                 1.01   Vanguard Mid-Cap Value Index Fund        0.09

Small Cap
Aston/TAMRO Small Cap                   1.05   Vanguard Small Cap Growth Admiral        0.09

International
Thornburg International Value           0.87   Vanguard International Value             0.42
Invesco International Growth            1.09   Vanguard International Growth            0.40

FIXED INCOME

Am Cen Div Bond                         0.45   Vanguard Total Bond Market Index Admiral 0.19
Stable Value Fund                        -
Money Market Fund                        -

AVERAGE                                 0.75                                            0.12


Figure 3 compares the average annual expense ratios (ER) over the Class

Period of the Plan’s funds to the average annual expense ratios of

corresponding Vanguard index fund benchmarks over the same period for the


                                                 45
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 46 of 111




same asset classes. The weighted average expense ratio of each fund over the

class period is compared to the weighted average of the Vanguard fund

alternative.    The “bottom line” of Schedule A shows that the weighted

average annual expense ratio for all funds in the Plan was 0.76% versus 0.12%

for the benchmark funds, a difference of .57%. The plan funds were six times

more expensive than readily low-cost alternatives from Vanguard.

        101.   For example, the Plan’s “Principal LifeTime 2040” fund had an ex-

pense ratio of 0.77% and the corresponding index fund benchmark has an ex-

pense ratio of 0.09%,39 for a diﬀerence, or “excess” of 0.59% (this may also be

reported in basis points (bps) – with 1 basis point equal to 1/100th of a percent).

        102.   Had BBVA simply compared the expense ratios of the Plan’s funds

with the expense ratios of the Vanguard index fund benchmarks, it would have

known that it could have invested in essentially the same underlying assets

simply by choosing low-cost Vanguard index funds (or similar index funds)

and thereby saved the Plan participants millions of dollars.

        103.   After terminating Envestnet, BBVA did begin to look at the high

expense ratios of the Plan’s investment options and began transitioning to in-

dex funds.




   39
      This is the retail share class of the Vanguard fund. The same fund was made avail-
able for institutions such as BBVA at a cost of 0.09%. After terminating Envestnet, BBVA
replaced the high-cost Principal target date funds with low-cost Vanguard target date
funds.



                                          46
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 47 of 111




            3.   Imprudent Fee Benchmarks

     104.   To assess fees and expenses one must measure them. The indus-

try term is benchmarking. BBVA and Envestnet had to compare the cost of the

Plan’s investment options relative to other actively managed funds and index

funds. To benchmark cost accurately, BBVA and Envestnet had to identify a

peer group appropriate for institutional investors such as BBVA.

     105.   The peer groups Envestnet identified were not accurate because

they included both institutional funds and non-institutional funds held by

“mom and pop” investors that were more expensive than the funds available

to institutional investors such as BBVA. By manipulating the peer groups, En-

vestnet made the BBVA funds appear to cost less than their peer group when

they actually cost more. Based on these artificial comparisons Envestnet con-

sistently advised in committee meetings “that expense ratios for the funds in

the 401(k) Plan [were] lower than the peer averages.”

     106.   For example, in the June 13, 2013, Envestnet provided BBVA with

a chart that purported to demonstrate that BBVA was saving money by invest-

ing in the funds recommended by Envestnet:




                                     47
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 48 of 111




This report is typical of the reports that BBVA made throughout the class pe-

riod.

        107.   The representations made in this report are misleading at best. As

demonstrated in the fee report dated September 30, 2015 from Willis Towers

Watson, many of the mutual funds were actually more expensive not less ex-

pensive than their peers:




                                        48
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 49 of 111




     108.     For example, as to the Vanguard Institutional Index Fund, Envest-

net advised to BBVA that the Vanguard fund at 4 bps was 105 bps less expen-

sive than its peers (a 96% discount). The Willis Towers Watson report, which

compares the Vanguard fees at 4bps to the fees of institutional index funds at

18bps, shows a much smaller savings.

              4.   Fees Chasing Excess Returns

     109.     The largest part of the funds’ additional costs were the invest-

ment management fees assessed by the managers of the Plan’s actively man-

aged funds.

     110.     The dollar cost to the Plan’s participants of BBVA and Envestnet’s


                                       49
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 50 of 111




decision to pursue an active investment strategy, compared to what the cost

could have been to make essentially the same investment with Vanguard in-

dex funds, is shown in Figure 4:

      Figure 4.      Fees Wasted Chasing Excess Returns (estimate in $
                     US millions).




              2013    2014   2015   2016   2017   2018   2019   2020      Total

BBVA Funds    3.4     3.5    3.8    3.6     2.6   2.9    3.0    3.0    25.8
Benchmark     0.8     0.8    0.8    0.8     0.7   0.9    0.9    0.9     6.6
Excess Fees   2.6     2.7    3.0    2.8     1.9   2.0    2.1    2.1    $19.1 million




                                           50
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 51 of 111




        111.   As Figure 4 shows, during the class period40 the active fund man-

agers selected by BBVA charged approximately $19.1 million more in invest-

ment management fees than Vanguard would have to make essentially the

same investments. The $19.1 million figure does not take compounding into

account.

        112.   There was a dramatic reduction in fees in 2017 when, after termi-

nating Envestnet, BBVA/Willis Towers Watson replaced the high-fee Principal

funds with low-fee Vanguard target date CITs. This resulted in significant sav-

ings and serves to highlight the mistakes made in the selection and retention

of other high-fee funds.

               5.   Transaction Costs

        113.   Actively managed funds also incur substantial additional

transaction costs, including commissions, bid-ask spread, market impact

costs, opportunity cost, and cash drag.41 With the exception of “cash drag,”

these transaction costs are defined in Paragraph II.A of “Concept Release: Re-

quest for Comments on Measures to Improve Disclosure of Mutual Fund

Transaction Costs” issued by the Securities and Exchange Commission in

2003.42 “Cash drag” is explained by John C. Bogle in his 2014 article in the



   40
     The class period is defined as: from July 17, 2013 through the date of judgment; thus,
Plaintiffs will update all damage calculations in due course.
   41
     John C. Bogle (2014), The Arithmetic of “All-In” Investment Expenses, Financial
Analysts Journal, 70:1, 13-21 https://doi.org/10.2469/faj.v70.n1.1.
   42
    Investment Company Act Release No. 26313 (Dec. 18, 2003) [68FR 74280 (Dec. 24,
2003).



                                            51
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 52 of 111




Financial Analysts Journal, “The Arithmetic of ‘All-In’ Investment Ex-

penses”43 and, as applied to a mutual fund is a diminution of return caused by

holding a cash position. Bogle “conservatively” estimates average transac-

tion costs incurred by active managers, in addition to costs included in calcu-

lating the expense ratio, at 0.65% inclusive of “cash drag” but excluding “mar-

ket impact” and “opportunity cost.” Other observers believe that “market im-

pact” and “opportunity cost” are real and measurable. In any event, invest-

ment fiduciaries have the duty to monitor all costs and to avoid those costs

that are unnecessary. The costs to be monitored and managed include those

included in the expense ratio plus transaction costs. Since all-in costs are

likely to be higher for actively managed funds than index funds, the out-per-

formance of active managers has to make up for the higher costs in order to

be competitive with index funds.

        114.   Transaction costs are a function of trading; the more trading, the

higher the costs. The SEC requires mutual funds to disclose their annual

“turnover ratio,” the percentage of the fund’s holdings that have changed over

the year. It is a measure of trading activity. Turnover ratios vary widely but

generally are between 0% and 100%.




   43
    Bogle, John C. “The Arithmetic of ‘All-In’ Investment Expenses.” Financial Analysts
Journal, vol 70, no. 1 (January/February 2014).



                                          52
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 53 of 111




      115.     The turnover ratios of the funds in the Plan were high. See

Schedule C of the Appendix.44

      116.     Imprudent active management is not made better by doing it

more actively. It only increases transaction costs unnecessarily. The high

turnover ratio of the Plan funds thus reflects additional needless costs to

participants.

               6.   Active Management Was A Bad Bet In The Desig-
                    nated Asset Classes

      117.     While it is not imprudent per se to pursue an active management

investment strategy, the clear consensus is that active management is a low

percentage bet in domestic U.S. markets and the markets of developed foreign

countries.45

      118.     BBVA’s investment policy and standard principles of prudent in-

vestment management required that the performance of the investment to be

competitive relative to their peers in the same asset class. This criterion is

appropriate if the investment fiduciary establishes that the peer group (as a

whole) generates excess returns relative to passive index funds. If the peer

group for the market loses money compared to lower cost index funds, the




44
  As discussed herein, the Principal Lifetime target date funds were fund-of-funds. The
underlying funds in which they invested also had high turnover ratios, adding to the
costs. (See Schedule E.9.)
45
  See Mark M. Carhart (1997), On Persistence in Mutual Fund Performance, The Journal
of Finance, Vol. 52, No. 1. (Mar., 1997), pp. 57-82.




                                          53
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 54 of 111




peer group standard is not appropriate.46

        119.   There are systemic reasons why some markets are suitable for ac-

tive management and others are not. Active management relies on exploiting

market ineﬃciencies (e.g., identifying an undervalued stock), but many of the

major capital markets in which mutual funds invest are highly eﬃcient. In

these asset classes, there are few, if any, ineﬃciencies to exploit. As explained

in the Restatement:

        Economic evidence shows that, from a typical investment per-
        spective, the major capital markets of this country are highly eﬃ-
        cient, in the sense that available information is rapidly digested
        and reflected in the market prices of securities. . . . Empirical re-
        search supporting the theory of eﬃcient markets reveals that in
        such markets skilled professionals have rarely been able to iden-
        tify underpriced securities (that is, to outguess the market with
        respect to future return) with any regularity. In fact, evidence
        shows that there is little correlation between fund managers’ ear-
        lier successes and their ability to produce above-market returns
        in subsequent periods.

Restatement (Third) of Trusts § 90 General Note on Comments e through h.

Readily available empirical data demonstrates that, over time and across mar-

ket sectors, the majority of actively managed funds consistently fail to out-

perform the market.




   46
     For example, if the data shows that only 10% of the peer group is expected to out-
perform index funds, to beat the market a plan sponsor will need to select actively man-
aged funds expected outperform 90% of their peers.


                                          54
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 55 of 111




         120.   The markets in which the BBVA / Envestnet peer groups invested

were markets in which active management was a low percentage bet. Requir-

ing the use of actively managed funds on the assumption that funds competi-

tive within their peer groups would outperform the market was imprudent.

         121.   S&P Global research shows that, as of June 30, 2020, 63% of ac-

tively managed U.S. large-cap funds underperformed the S&P 500 index an-

nually, 71% underperformed on a three-year basis and 78% underperformed

on a five-year basis.47 Those numbers reflect fund performance on an aggre-

gated basis; the results for individual funds in these peer groups are worse.

S&P Global reports that of the top half of domestic equity funds in 2015, only

3.84% maintained that status annually through 2019, significantly below what

random chance would predict. Of the top quarter of those funds in 2015, a

mere 0.18% maintained that performance over the next four years, again be-

low random chance.48

         122.   S&P Global data (see Schedule B-1 and B-2) also shows that, both

before and during the class period, actively managed funds in the peer groups

designated by BBVA and Envestnet consistently underperformed their own

chosen benchmarks.49 Schedule B-2 compares, year by year, the performance




   47
        SPIVA, supra, at https://www.spindices.com/spiva/#/reports/regions.
   48
     Id. (at Persistence Scorecard tab).
   49
     Mutual funds are regulated by SEC, which requires mutual funds to designate a
broad market index against which the fund’s performance may be measured. An index
so designated by a mutual fund is commonly referred to as the fund’s “benchmark” or
“benchmark index.”



                                           55
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 56 of 111




of actively managed funds to their passively managed counterparts (repre-

sented by the index). Schedule B-1 shows the performance over one-to -fif-

teen-year periods as of December 31, 2019.50 As is readily apparent from

Schedules B-1 and B-2, while some active fund managers in some asset classes

and peer groups outperform their benchmarks sometimes, the large majority

fail (see Schedule B-1, “Percentage Underperforming” column). Only a very

few in these peer groups are consistently successful.

        123.   For example, in the Mid-Cap Value asset class, 97% of the average

actively, managed funds underperformed the benchmark index and index

fund alternatives over a 15-year period. To generate excess returns, a fund

would need to be in the top 3%. Merely being competitive, the BBVA and En-

vestnet standard, all but guaranteed wasting money. As it turned out, the mid-

cap fund that BBVA designated was competitive in its peer group but lost

money by comparison to index funds.

        124.   Faced with this data, BBVA and Envestnet should have proceeded

with great caution, knowing that an active management strategy was a high-

stakes, low-percentage bet for the funds in the designated peer groups and

asset classes.

        125.   One of the first things BBVA did after terminating Envestnet was




   50
     The data shown in Schedules C-1 and C-2 covers the entire class period and, in the
case of the 10-Yr and 15-Yr data, the years leading up to the class period.



                                          56
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 57 of 111




to replace the line-up of high-fee actively managed funds with low-cost pas-

sively managed index funds. This is a clear admission that BBVA knew that

spending money on active managers chasing excess returns was a mistake. It

was many years late in coming to this conclusion.

             7.   BBVA and Envestnet Did Not Justify The Costs And
                  Risks Of Their Investment Strategy

      126.   BBVA and Envestnet both had a fiduciary duty to determine that

the fees charged by the managers of the Plans’ mutual funds were justified by

realistic evaluations of returns generated by the funds. Such a determination

had to be made and re-evaluated at regular intervals on a fund-by-fund basis.

      127.   Envestnet used two diﬀerent performance standards for monitor-

ing the performance of its investment options: (i) a peer group comparison;

and, (ii) a risk-adjusted Sharpe ratio standard.

      128.   The peer group standard was not appropriate for measuring in-

vestment performance in the asset classes in which the Plan was invested.

The Sharpe ratio standard was a valid performance measure because it relied

on objective criteria, broad market indices established by independent market

research providers. Had BBVA followed a prudent process for removing and

replacing funds that did not satisfy the Sharpe ratio standard BBVA’s invest-

ment policy would not have failed.

      129.   Here, the funds BBVA and Envestnet chose consistently failed un-

der the objective Sharpe ratio criteria. The funds performed worse than their

benchmarks on a risk adjusted basis. There Sharpe ratios were predominantly


                                      57
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 58 of 111




negative over the entire class period. Over trailing five-year periods almost

all of BBVA’s funds underperformed both their benchmarks and index-fund

alternatives.

      130.   Figure 5, supported by Schedule F, shows the risk-adjusted per-

formance of BBVA and Envestnet’s actively managed funds compared to their

indices and Vanguard benchmarks over the class period:

                    [REMAINDER OF PAGE LEFT BLANK]




                                     58
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 59 of 111




        Figure 5:     Risk-Adjusted Performance (Sharpe Ratio) of BBVA Funds
                      Compared to Benchmark Indices51

         Fund Names                                 3 YEAR AVG 5 YEAR AVG v
                                                      v INDEX      INDEX

         Aston/TAMRO Small Cap I                       -0.23         -0.19
         Dodge & Cox Stock                             -0.17         -0.18
         American Century Diversified Bond             -0.34         -0.39
         Principal Mid Cap Value Fund                  -0.10         -0.10
         Principal Lifetime 2015 Fund                  -0.06         -0.07
         Principal Lifetime 2020 Fund                  -0.07         -0.06
         Principal Lifetime 2025 Fund                  -0.05         -0.05
         Principal Lifetime 2030 Fund                 -0.04          -0.03
         Principal Lifetime 2035 Fund                  -0.03         -0.03
         Principal Lifetime 2040 Fund                 -0.04          -0.03
         Principal Lifetime 2045 Fund                 -0.04          -0.03
         Principal Lifetime 2055 Fund                  -0.05         -0.05
         Principal Lifetime 2050 Fund                 -0.04          -0.04
         Principal Lifetime Strategic Income          -0.04          -0.01
         Thornburg International Value                 -0.05         0.00
         JP Morgan Mid Cap Growth                      -0.06         -0.08
         Harbor Funds Capital Appreciation             -0.17         -0.15
         Invesco International Growth                  -0.31         -0.32


Figure 5 and Schedule F compares the risk adjusted performance of BBVA’s

funds to the risk adjusted performance of the benchmark indices over the

class period. The negative numbers (in red) show that the Sharpe ratios of the

plan funds were consistently lower than the Sharpe ratios of their benchmark

indices. The failure to satisfy the Sharpe ratio criteria was widespread and

persistent over the entire class period.



   51
    Figure 5 is a summary of information contained in Schedules F.1. through F.18 .
Schedule F paints a picture, in black and red, of a failed investment strategy.


                                               59
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 60 of 111




      131.   By December 31, 2014, it had become clear that BBVA’s methodol-

ogy for selecting and monitoring the performance of the mutual fund invest-

ment options was a disaster. The scorecard from December 31, 2014 showed

that all but one of the BBVA funds failed to satisfy the 3-Yr and 5-Yr Sharpe

Ratio criteria:




The red box (emphasis added) highlights the 3-Yr and 5-Yr Sharpe ratio

criteria. The green box (emphasis added) highlights the peer group criteria.




                                      60
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 61 of 111




The ones in the boxes indicate compliance with the IPS. The zeros indicate

noncompliance.52

        132.   In this chart, the objective Sharpe ratio criteria outlined in red

demonstrative conclusively that the BBVA funds consistently underper-

formed their benchmarks over a 3-Yr Period (with only 8 of 20 passing) and

dramatically over a 5-Yr period (with only 4 of 20 passing).

        133.   The subjective peer group criteria outlined in green fashioned by

Envestnet tell a diﬀerent, misleading story. 16 out of 20 BBVA funds outper-

form their peer group over 3-Yy and 5-Yr rolling periods.

        134.   BBVA and Envestnet were using the artificial peer group criteria

to cover up the inability to satisfy the objective Sharpe ratio criteria.

               8.   A Prudent Fiduciary Would Have Considered Re-
                    placing The High-Cost Actively, Managed Funds
                    With Index Funds

        135.   Under these circumstances, a prudent plan sponsor53 would have

given careful consideration to index funds. The logic is simple: when the funds

in your plan are six times the cost of index funds and you cannot expect to

beat the market, you are better oﬀ buying into it. This results in lower fees

and better performance.




  52
     The performance history and standard deviations are shown as separate criteria.
They are however components of the Sharpe and peer group criteria (which are the ratio
of the fund, index, and peer groups returns by their standard deviations).
   53
     Assuming arguendo that a prudent plan sponsor would have picked these funds to
begin with.



                                         61
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 62 of 111




        136.   While expense ratios are not the only consideration a plan spon-

sor may take into account when making investment decisions, a prudent plan

sponsor would have considered index funds in asset classes where the track

record of index funds is superior to the track record of actively managed

funds. Plan sponsors are not required to select index funds but must consider

index funds in determining the style of management that is appropriate for

each of the investment options.

        137.   Index funds allow investment in eﬃcient broad markets without

incurring unnecessary fees. According to Morningstar research, in 2019, the

asset-weighted average expense ratio for actively managed U.S. mutual funds

was 0.66%, while the asset-weighted average expense ratio for passive funds

was one-fifth of that, 0.13%.54

        138.   The index fund approach to investing and controlling costs is fun-

damentally sound from a trust law perspective. See Restatement (Third) of

Trusts § 90 Reporter’s General Note on Comments e through h (research sup-

ports the use of passive strategies such as index funds); see also id. at cmt.

h(1) (“Investing in index funds that track major stock exchanges or widely

published listings of publicly traded stocks is illustrative of an essentially pas-

sive but practical investment alternative to be considered by trustees seeking

to include corporate equity in their portfolios.”).




   54
     Morningstar Manager Research, 2019 U.S. Fund Fee Study, 1 (June 2020),
https://www.morningstar.com/lp/annual-us-fund-fee-study.


                                        62
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 63 of 111




      139.   Consideration of index funds is particularly appropriate in mar-

kets where active managers have greater diﬃculty in generating excess re-

turns. Thus, the Restatement notes, “[c]urrent assessments of the degree of

eﬃciency support the adoption of various forms of passive strategies by trus-

tees, such as reliance on index funds.” Id.

      140.   Here, it is beyond debate that the Plan’s investments did not com-

ply with the Sharpe ratio criteria of the IPS. The risk adjusted performance of

the plan funds and index fund alternatives is addressed in detail in Figure 6:

                     [REMAINDER OF PAGE LEFT BLANK]




                                      63
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 64 of 111




        Figure 6:     Risk-Adjusted Performance (Sharpe Ratio) of BBVA Funds
                      Compared to Index Fund Benchmarks55

         Fund Names                                 3 YEAR AVG v   5 YEAR AVG
                                                    VANGUARD       v VANGUARD

         Aston/TAMRO Small Cap I                       -0.32          -0.32
         Dodge & Cox Stock                             -0.10          -0.11
         American Century Diversified Bond             -0.30          -0.35
         Principal Mid Cap Value Fund                  -0.13          -0.13
         Principal Lifetime 2015 Fund                  -0.14          -0.13
         Principal Lifetime 2020 Fund                  -0.13          -0.11
         Principal Lifetime 2025 Fund                  -0.10          -0.09
         Principal Lifetime 2030 Fund                  -0.08          -0.07
         Principal Lifetime 2035 Fund                  -0.06          -0.05
         Principal Lifetime 2040 Fund                  -0.05          -0.04
         Principal Lifetime 2045 Fund                  -0.06          -0.05
         Principal Lifetime 2055 Fund                  -0.07          -0.06
         Principal Lifetime 2050 Fund                  -0.06          -0.06
         Principal Lifetime Strategic Income           -0.14          -0.04
         Thornburg International Value                 -0.02           0.05
         JP Morgan Mid Cap Growth                      0.01           0.00
         Harbor Funds Capital Appreciation             -0.16          -0.16
         Invesco International Growth                  -0.23          -0.23


Figure 6 is supported by Schedule G. In virtually all asset class over the most

time periods, the 3-Yr and 5-Yr risk adjusted performance of the Plan funds is

inferior to the risk adjusted performance of Vanguard index funds in the same

asset class.

        141.   BBVA and Envestnet did not give appropriate consideration to the



   55Figure 6 is a summary of information contained in Schedules G.1. through G.18.
Schedule G paints a picture, in black and red, of how much better the the Plan’s invest-
ment would have performed had BBVA and Envestnet replaced the high-fee plan funds
with low-cost index funds.


                                               64
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 65 of 111




use of index fund alternatives. Had BBVA and Envestnet made this compari-

son from the data available to them they would have realized that there really

was no comparison. In the asset classes designated by the Plan using the

Plan’s own risk adjusted performance criteria, index funds were superior.

     142.   One of the first things BBVA did after terminating Envestnet was

to consider low-cost index fund alternatives to the high-cost actively man-

aged funds. BBVA/Willis Towers Watson switched to a core line up of index

funds, including index funds from Vanguard.

            9.   Investment Vehicles

     143.   Large plans such as the BBVA Plan have access to low-cost invest-

ment vehicles that are not available to individuals and smaller plans. These

include institutional class mutual funds and low-cost investment vehicles

such as separately managed accounts and collective investment trusts

(“CITs”). These investment vehicles allow a plan to reduce the investment

expenses of implementing both active and passive investment strategies.

Plans comparable to the BBVA Plan have used them to reduce costs. BBVA was

obligated to consider them; BBVA did not.

     144.   The advantage of CITs and separately managed accounts is that,

for large plans, they provide more cost-eﬀective vehicles than mutual funds.

For example, many of the best low-cost target date funds, such as the Van-

guard target retirement trust, are CITs. Many of the best stable value prod-

ucts are structured as CITs. Many of the best active-management strategies




                                     65
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 66 of 111




can be implemented through separately managed accounts at a lower cost

than through mutual funds. By arbitrarily excluding these investment vehi-

cles, the Committee guaranteed that, in the selection of investment vehicles,

many of the best, low-cost investment vehicles would not be considered.

      145.   Here again, one of the first corrections BBVA made, after termi-

nating Envestnet, was to introduce low-cost CIT investment vehicles includ-

ing a series of low-cost Vanguard target date CITs.

             10.   Investment Performance

      146.   The overall performance of the Envestnet/BBVA investment op-

tions lagged the performance of the benchmark indices and index fund alter-

natives. The consistent underperformance of the BBVA funds compared to

index and index fund benchmarks is shown on Schedule D. The bottom line is

summarized in Figure 7:

                    [REMAINDER OF PAGE LEFT BLANK]




                                     66
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 67 of 111




        Figure 7.      Returns of Plan v Benchmark56

                           2013    2014     2015     2016    2017    2018    2019     2020

Plan Funds (in %)          21.70    5.68    -0.05    6.80    18.88   -4.87   23.18    14.42

Benchmark Indices (in %)   21.86    7.18     1.53    7.53    19.42   -3.90   24.21    15.04

Difference (in %)          -0.16   -1.50     -1.58   -0.73   -0.54   -0.97   -1.03    -0.62

Loss (in $ millions)       -1.04   -10.18   -11.05   -5.47   -4.78   -8.44   -11.21   -6.75


        147.   The BBVA funds underperformed their benchmark indices in each

year during the Class Period from 2013 to 2020. The underperformance was

particularly severe during Envestnet’s tenure from 2014 to 2016. Performance

was better from 2017 to 2020 during Willis Towers Watson’s tenure, but still

far oﬀ the mark.

        148.   Schedule D contains a fund-by-fund, year-by-year accounting of

the performance of the plan funds and their relative performance compared

to the index and Vanguard benchmarks. The risk adjusted performance is

shown in Schedule F. As demonstrated by Schedules D and F, The failure of

BBVA’s investment strategy was persistent, severe, and plan wide.

               11.     Target Date Fund Example

        149.   During the class period, BBVA invested in a suite of “target date

retirement funds” (or, “TDFs”) managed by Principal Financial Group. The

Plan’s investment in these funds ranged from about $65 million at the end of



   56
      The asset weights for this calculation rely on the figures in BBVA’s Form 5500s and
do not take into account the reinvestment of the excessive fees. This is addressed in the
total loss calculation below. The calculation is an estimate based on the information
available to Plaintiff at this time.



                                              67
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 68 of 111




2013 to about $210 million at the end of 2016, representing approximately 15%

to 30% of the Plan’s assets during the relevant period. The target date funds

were the Plan’s default investment option in the absence of investment in-

structions from the individual participant.

        150.   Unlike regular mutual funds, target date funds do not invest in in-

dividual securities. Rather, they are specialized “fund-of-funds” that invest

in multiple equity and debt funds. The balance of growth-oriented (equity)

and conservative (fixed income) assets within the target date fund is deter-

mined by its “glide path” – the mix of equity and debt investments. The glide

path is chosen according to the target retirement date of the investor and re-

balances to become more conservative as the retirement date approaches.

The Department of Labor advises that, within this general framework, there

are many diﬀerences that “can significantly aﬀect the way a TDF performs,

[thus] it is important that fiduciaries understand these diﬀerences when se-

lecting a TDF as an investment option for their plan.”57

        151.   Target date funds require considerable diligence on the part of the

plan sponsor, and the Department of Labor has issued detailed guidance for

plan sponsors to follow in choosing and maintaining these specialized funds.

Among other requirements, a plan fiduciary must establish a process for com-




   57
      U.S. Dep’t of Labor, Employee Benefits Security Administration, Target Date
Retirement Funds – TSIP for ERISA Plan Fiduciaries, February 2013, available at dol.gov.



                                          68
         Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 69 of 111




paring and selecting target date funds; must understand the fund’s invest-

ments and asset allocation; and must periodically review the fund’s invest-

ment strategy and determine whether the fund’s manager is eﬀectively carry-

ing out that strategy. Because of the unique nature of target date funds, the

plan fiduciary must monitor the fees and performance of target date funds not

only at the fund-of-fund level, but at the underlying fund level as well.58 “TDF

costs can vary significantly,” and the plan fiduciary must “consider the fees

for both the TDF and the underlying funds.”59 For example, a plan sponsor

should know whether the expense ratios of the component funds add up to the

expense ratio for the target date fund, and if not, what expenses make up the

diﬀerence, such as added expenses for asset allocation and rebalancing.60 A

prudent plan sponsor does not invest in target date funds without knowing

them inside and out.

         152.   With the target date funds, BBVA committed practically all of the

sins an investment fiduciary can commit. The most fundamental mistake

BBVA made was that it failed to make expense ratios a primary factor in man-

aging its investments. A prudent fiduciary would have given careful consider-

ation to low-cost target date index funds. There were any number of low-cost

index funds available in the target date (or “balanced”) asset class, including




   58
        Id.
   59
        Id.
   60
        Id.



                                         69
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 70 of 111




Vanguard Target Retirement funds. See Figure 1 and Schedule E.1 (average

annual ER of 0.74% for Plan’s target date funds versus 0.09% ER for Vanguard

benchmarks).61 Ignoring first principals of fiduciary investment management,

BBVA selected and retained high-cost Prudential target date funds when far

less expensive comparable products were available.

        153.   In addition to pursuing an unnecessary, high-cost investment

strategy for the target date funds, BBVA breached the fiduciary duty of com-

petence. BBVA itself was not competent to implement a high-cost, actively

managed investment strategy, and failed to retain an investment advisor that

had demonstrated the skill to implement the strategy eﬀectively.

        154.   If BBVA (or its investment advisor) had done its due diligence, as

a competent fiduciary must, it would have known that the Principal LifeTime

funds did not have a consistent track record of beating the market. Schedule

E.2. and Schedule E.3. of the Appendix shows the excess returns of the Prin-

cipal funds compared to their benchmark S&P target date indices for the years

before and during the Class Period.

        155.   Additionally, also for the years preceding the Class Period, the un-

derlying U.S equity funds in which the BBVA/Principal target date funds in-

vested had also had high-expense ratios and transaction costs compared to




   61
      The Vanguard funds also are available as an institutional CIT with an average ER
of 9 bps.



                                          70
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 71 of 111




low-cost index fund alternatives. (See Schedules E.5 and E.8). The funds un-

derperformed their benchmarks and failed to demonstrate any ability to gener-

ate excess returns. (See Schedules E.6 and E.7). Nor does the information pro-

vided by BBVA to date indicated that BBVA conducted any analysis that would

lead to the conclusion that the high cost of the Principal target date funds was

justified by a reasonable expectation of excess returns.

      156.   The most recent (2019) data from S&P Global confirm that domes-

tic U.S. markets actively managed funds remained a low-percentage bet dur-

ing the class period, with equity, debt, and fixed income funds underperform-

ing their benchmarks on a risk adjusted basis net of fees. As of 2019, actively

managed funds in this asset classes failed to meet their benchmarks 85.5%,

96.6, and 92.8% of the time over 5-Yr, 10-Yr and 15-Yr periods, respectively.

Again, the same is true of the equity and fixed income fund asset classes in

which the target date funds were invested. (See Schedule B.1 and B.2). Active

managers as a whole did not have good track records in the asset classes in

which the Principal funds were invested. A prudent fiduciary would have

known that; one merely need to examine the available data.

      157.   BBVA and Envestnet did not make a determination that the addi-

tional costs of the actively managed funds were justified by a realistic pro-

spect of excess returns. Having failed to conduct the required due diligence

on the fees and performance of the funds at the fund-of-funds or underlying




                                       71
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 72 of 111




level, BBVA had no way of knowing whether there was a reasonable expecta-

tion that the managers of the target date funds would cover their costs. BBVA

did not simply make a mistake, it had no idea what it was doing.

      158.   BBVA also failed to consider that Principal itself oﬀered substan-

tially similar target date funds at a lower cost. In 2015, Principal began oﬀer-

ing a new suite of target date funds, the Principal LifeTime Hybrid target date

funds, that provided substantially the same asset class exposure as the Prin-

cipal LifeTime target date funds, but at a lower cost. The funds have the same

benchmark, asset class exposure and strategy – but the LifeTime Hybrid prod-

uct was far less expensive. The total amount of additional fees incurred by

participants as a result of BBVA’s selecting the more expensive product,

shown on Schedule E.4, was $940,780 through the end of 2016.

      159.   Predictably, BBVA’s low percentage bet on the high-cost managers

at Principal did not pay oﬀ. The BBVA funds, as they had prior to the class pe-

riod, consistently failed to beat their benchmarks consistently over time.




                                      72
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 73 of 111




        Figure 8.       Relative Performance of Target Date Funds During
                        Class Period Compared to Vanguard Benchmark (in
                        percent)

 Principal Fund                 Vanguard Fund              2013     2014      2015     2016
 Principal Lifetime 2015        Vang'd Tgt Ret 2015 Inv    -0.03     -0.16    -0.06    -0.08
 Principal Lifetime 2020        Vang'd Tgt Ret 2020 Inv      0.07     -0.11   -0.06    -0.07
 Principal Lifetime 2025        Vang'd Tgt Ret 2025 Inv     -0.14    -0.14    -0.03     -0.15
 Principal Lifetime 2030        Vang'd Tgt Ret 2030 Inv      0.08   -0.05      0.00     -0.12
 Principal Lifetime 2035        Vang'd Tgt Ret 2035 Inv    -0.25     -0.12     0.05    -0.30
 Principal Lifetime 2040        Vang'd Tgt Ret 2040 Inv    -0.08    -0.07      0.08    -0.28
 Principal Lifetime 2045        Vang'd Tgt Ret 2045 Inv    -0.22     -0.10     0.08    -0.33
 Principal Lifetime 2055        Vang'd Tgt Ret 2055 Inv     -0.15     -0.11     0.10    -0.31
 Principal Lifetime 2050        Vang'd Tgt Ret 2040 Inv      0.04   -0.05      0.08    -0.27
 Principal Lifetime Strat Inc   Vang'd Equity-Income Inv   -2.65    -0.85      -0.17    -1.32


        160.    None of the target date funds outperformed the benchmark over

the class period. While a prudent plan sponsor never would have made the

investment in the first place, a prudent plan sponsor, having made that mis-

take, would soon have removed and replaced the funds as an investment op-

tion.

        161.    In 2017, BBVA finally realized it had made a mistake and removed

the Principal LifeTime target date funds from the Plan. BBVA replaced the

high-cost Principal funds with a low-cost Vanguard Target Retirement index

fund alternative. This dramatically reduced the average expense ratio of the

target date suite, from 76bps down to 9bps. Upon the elimination of the excess

fees, the performance of the Plan’s target date funds improved substantially,

but not before a substantial amount of participants’ retirement savings was

unnecessarily wasted on high fee funds whose performance did not justify the

additional cost.



                                                  73
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 74 of 111




           VI.   COVER UP, TERMINATION AND CORRECTION

      A.     The Cover Up

      162.   By February 2014, Envestnet knew that the investment options

that Envestnet was recommending to BBVA did not satisfy the performance

criteria of the IPS. Envestnet, rather than accept responsibility for these fail-

ures, tried to cover them up by proposing amendments to the IPS. Envestnet

made this proposal in the February 14, 2014 Investment Committee meeting.

The cover up extended to the stable value asset class, the Sharp ratio perfor-

mance benchmark, the target date funds, and the selection of the Plan’s in-

vestment vehicles.

      163.   To cover the problems with the underperforming money market

fund, Envestnet proposed deleting the stable value (short-term bond) asset

class from the IPS as shown in the following excerpt from a redline of the 2014

version of the IPS:




(unsigned 2014 IPS; emphasis in original). This meant that, as a matter of pol-

icy, BBVA and Envestnet would no longer oﬀer any stable value or short-term

bond options. In short, BBVA had decided to replace the Plan’s most popular

fixed income option with the equivalent of a checking account.


                                       74
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 75 of 111




      164.   To cover the problems with the target date funds, Envestnet rec-

ommended removing the objective performance criteria in favor of artificial

critera:




(2014 IPS redline). This performance standard is so soft that it is not really a

standard at all. It removes the requirement that BBVA and Envestnet compare

the funds returns to the SEC mandated benchmarks and substitute subjective

criteria that cannot be proven or disproven by reference to objective perfor-

mance data.

      165.   To cover up the problems with the underperforming mutual

funds, Envestnet recommended that BBVA, “Remove 3 and 5 year Sharpe ra-

tio vs. index and peer median as performance criteria” and “Replace with a

quantitative process that better accounts for each fund’s style and perfor-

mance patterns.” The “quantitative process” was undefined – that is, it was a

process to be “made up” by Envestnet. The adoption of subjective replace-

ment criteria allowed Envestnet to report that the funds satisfied the perfor-

mance criteria of the IPS and BBVA to remove the funds from the watch list.




                                      75
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 76 of 111




        166.   In 2014, the Committee and Envestnet,62 without conducting any

due diligence, also chose to limit the investment vehicles for the Plan to mu-

tual funds. The 2008 IPS permitted investment in mutual funds, CITs, and

separately managed accounts. The amendments to the 2014 IPS deleted CITs

and separately managed accounts from the list of permissible investment

options:




(2014 IPS redline).

        167.   The purpose of an Investment Policy Statement is to establish in-

vestment criteria in advance, providing the discipline to the investment pro-

cess the law requires of an investment fiduciary. Here, Envestnet removed dis-

cipline from the investment process – that is, it “moved the goalpost,” by elim-

inating the investment criteria that it was unable to satisfy.

        168.   On August 13, 2014 the Committee, on Envestnet’s advice, decided




   62
     Although the 2014 Amendment apparently was never signed, some version of it was
authorized by the Retirement Committee on the advice of Envestnet. The 2014 amend-
ment has a signature block for each of the members of the Committee and “Envest-
net/PMC.”



                                        76
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 77 of 111




to amend the Investment Policy Statement.63 Although knowing the signifi-

cance of the changes, BBVA and Envestnet characterized the changes as “ad-

ministrative.”

        169.   It is not clear whether the IPS was ever signed but Envest-

net/BBVA acted as if the amended IPS was in eﬀect. Envestnet advised BBVA

on the basis of the watered down IPS to remove underperforming funds from

the watch list. Specifically, at the December 14, 2014 Investment Committee

Meeting, a series of underperforming Principal LifeTime target date funds,

which were placed on the watch list in 2013 as a result of failing the 3- and 5-

Year Sharpe ratio tests, were removed from the watch list “per the terms of

the IPS”.

        B.     The Termination

        170.   Misrepresenting the performance problems was a short-term so-

lution. By June of 2015, BBVA was again reviewing the performance of the

investment options, which was unsatisfactory. Envestnet, on the theory that

the underperforming funds would eventually recover, suggested relaxing the

performance standards even further, by extending the performance period for

the BBVA funds from 5 years to 10 years. In the December 5, 2014 Investment

Committee Meeting “Mr. Mack [from Envestnet] presented a study of 10-year




   63
     Because no signed version of the 2014 Investment Policy Statement is presently
available to Plaintiffs, the full extent of the changes made is unclear.


                                         77
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 78 of 111




outperforming funds that considered how frequently do outstanding manag-

ers underperform their benchmark in order to examine the value of patience

when selecting an asset manager.”

     171.   Waiting another 5 years to see whether the underperforming in-

vestment options would recover was a bridge too far even for BBVA. On June

26, 2015, the Committee voted to terminate Envestnet’s contract. BBVA gave

Envestnet’s the required 60-day’s notice and began a search for Envestnet’s

replacement. BBVA has redacted substantial portions of the documentation

of what happened at the time BBVA terminated Envestnet.

     172.   Upon terminating Envestnet, BBVA hired Willis Towers Watson as

3(21) investment fiduciary to the Plan. Willis Towers Watson already served

as an investment fiduciary to BBVA’s defined benefit pension plan.

     C.     The Correction

     173.   BBVA/Willis Towers Watson began correcting the mistakes that

BBVA and Envestnet had made. It revised the IPS and proceeded methodically

and deliberately to correct the mistakes made by BBVA and Envestnet. The

result was an overhaul of the Plan’s investment policy and menu options.

     174.   BBVA/Willis Towers Watson retained and tightened the Sharpe

ratio standard, requiring the funds selected to outperform their benchmark

indices over 3 year periods. BBVA/Willis Towers Watson also introduced a

performance consistency standard.

     175.   In establishing appropriate peer groups, BBVA/Willis Towers




                                     78
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 79 of 111




Watson relied on peer groups established by an independent third-party,

Morningstar.

      176.   BBVA/Willis Towers Watson provided more accurate fee bench-

marking, which demonstrated that the actively managed funds were more ex-

pensive, relative to their peers, than BBVA originally thought.

      177.   Willis Towers Watson considered low-cost index fund alterna-

tives to BBVA’s high-cost actively managed funds. It explained the diﬃculties

involved in pursuing active strategies as follows:




The report warns that to implement an active strategy, “the committee must

have the ability to identify skilled managers and resources [for] monitoring


                                      79
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 80 of 111




those managers and participants must have the ability to weather perfor-

mance volatility relative [to] benchmarks.” Because BBVA lacked this ability,

Towers Watson decided to add a core lineup of index funds to the investment

menu.

     178.   BBVA/Willis Towers Watson also explored the benefits of low-cost

investment vehicles such as CITs.

     179.   The clearest example of BBVA/Willis Towers Watson’s about-face

in investment philosophy were the target date funds. BBVA removed the high,

cost actively managed Principal target date funds from the Plan and replaced

them with a series of passively managed target date funds from Vanguard.

BBVA reintroduced an objective performance standard: the performance of

these funds again were measured against the benchmark index designated by

the fund managers. The funds fees and expenses were benchmarked to an ap-

propriate peer group. And, instead of mutual funds, BBVA made use of lower

cost CITs. This directly contradicts the advice Envestnet gave that bench-

marking target date funds was either too diﬃcult or not possible.

     180.   With the glaring exception of the money market fund, BBVA has

largely corrected its past mistakes. While it is appropriate that BBVA/Willis

Towers Watson made these corrections, the corrections do constitute an ad-

mission that the BBVA and Envestnet plan was imprudently managed. It took

BBVA several years to make the changes to its investment menu. Unfortu-

nately, the damage from the use of high fee, underperforming funds over a




                                     80
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 81 of 111




nearly six-year period was already done, and the resulting losses are substan-

tial.

        181.   BBVA still has not added a stable value fund or other short-term

bond options. The $1.5 million loss in 2020 is particularly regrettable. When

the original complaint was filed in the Ferguson action, Plaintiﬀs warned

BBVA that it needed to correct its overuse of the money market fund. The

original complaint, filed in 2019 stated, “Short term rates have risen in recent

years, narrowing the gap between money market funds and other fixed in-

come investments; however, if short-term rates fall again this gap will widen

resulting in additional, unnecessary losses.” In 2020 money market rates did

fall, the gap widened again, and participants unnecessarily lost an additional

$1.5 million.

                   VII. THE PRICE PARTICIPANTS PAID

        182.   Losses to a plan from breaches of the duty of prudence may be as-

certained by comparing the performance of the imprudent investments with

the performance of a prudently invested portfolio. Brotherston v. Putnam

Invs., L.L.C., 907 F.3d 17 (1st Cir. 2018). This can be estimated by comparing

the weighted returns of the funds of the plan’s investment menu and compar-

ing them to the weighted returns of a portfolio of index funds invested in the

same asset classes. In calculating losses, it may be appropriate to “presume

that the [plan’s] funds would have been used in the most profitable” of any

reasonable and alternative investment strategies. Tibble v. Edison Int’l, No.




                                        81
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 82 of 111




CV 07-5359 SVW, at 21 (C.D. Cal. Aug. 16, 2017) (decision after remand) (quot-

ing Bierwirth, 754 F.2d at 1056).

        183.   Based upon the information presently available, Plaintiﬀs esti-

mate that, to date, the Plan participants have lost an estimated $42 to $67

million of their retirement money as a result of BBVA’s mismanagement of the

money market and mutual funds. The loss can be estimated by comparing the

performance of the Plan had it been properly invested.

        184.   The total estimated loss64 through December 31, 2019 is:

        Figure 9.   Total Loss Over Class Period (in $U.S. millions).




   64
     The estimate assumes that the Form 5500s are accurate as to the plan investments
and that the contributions to and deductions from the funds were made monthly and
were uniform. The estimate assumes that the contributions in 2018 were the same as in
2017. Plaintiffs reserve the right to refine the loss estimate once additional information
is made available in discovery.



                                           82
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 83 of 111




The total loss estimated is expressed as a range from a low of $42 million

(Benchmark B) to a high of $62 million (Benchmark A). A more accurate cal-

culation can be made with the benefit of discovery. The total resulting losses

will vary over time from December 31, 2020 through the date of judgment

based on returns in the boarder equity and debt markets.

        185.   The $42 to $66 million loss cannot be explained by standard pric-

ing models taking risk and return into account. The average BBVA mutual fund

was riskier than the average index fund benchmark, which means that the

Plan returns adjusted for risk are even worse than the returns shown.65 Nor

can the loss be attributed to any other commonly accepted risk and return

factors.66 Simply put, the losses were the result of excessive fees, not bad luck.

        186.   With respect to mutual funds, the loss was primarily the result of

BBVA’s selection and retention, month after month, quarter after quarter,

year after year, of funds that paid excessive fees to investment managers

whose fees were not justified by any realistic prospect of generating excess

returns. The fees resulting in the loss included both fees such as investment

management fees and “hidden” fees such as transaction costs resulting from




   65
      See, e.g., Modigliani, Franco, “Risk-Adjusted Performance”, Journal of Portfolio
Management (Winter 1997): 45–54 (portfolio's excess return adjusted based on the
portfolio's relative riskiness with respect to that of the benchmark portfolio). Modigliani
is the recipient of the 1985 Nobel Prize in Economics. The riskier—in technical terms,
higher beta—BBVA funds put participants at greater risk in the event of a market
downturn.
   66
      This would include the application of the Fama / French factors discussed by Fama
/ French and Carhart, supra.



                                            83
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 84 of 111




turnover ratio. BBVA should have been aware of this and should have removed

the funds, had BBVA monitored the cost of the funds and their performance

net of costs.

      187.   The loss with respect to the money market fund resulted from a

total failure by BBVA to manage the Plan’s short-term bond fund investments.

A plan fiduciary that has engaged in the investment equivalent of stuﬃng

money into a mattress cannot claim that a loss was avoided merely because it

held onto the mattress.

      188.   The resulting losses have and will continue to accrue until such

time as the Plan is made whole. Were this a pension plan, BBVA would have

had to pay for its own mistakes. Because this is a defined contribution plan,

the losses have and will be borne by participants until and unless BBVA is re-

quired to make the Plan whole.

                 VIII. BBVA’S ADMINISTRATIVE PROCESS

      189.   Plaintiﬀ Drake is one of a number of participants that have made

claims for breach of fiduciary duty against BBVA and Envestnet.

      190.   The first participants to make such a claim were Gloria Ferguson

and Cassandra McClinton who commenced a civil action for breach of fiduci-

ary duty against BBVA in this Court in the civil action styled Ferguson, et al.

v. BBVA Compass Bancshares, Inc., et al., designated as Case: 2:19-cv-01135 on




                                      84
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 85 of 111




July 19, 2019 (the “Ferguson Action”).67

      A.     BBVA’s Administrative Process Was Nothing More Than A
             Kangaroo Court

      191.   “On May 16, 2019, before filing suit, Ferguson’s attorney sent a let-

ter to Troy Farnlacher, BBVA’s Plan Administrator, informing BBVA that Fer-

guson1 ‘ha[d] observed . . . that the costs and expenses of administering the

Plan[] are outside a normal range’ and indicating that Ferguson wanted to in-

vestigate whether the Plan ‘had a prudent methodology for the selection of

the investment options for the Plan menu . . . .’” (See Ferguson Action, Doc.

41, p. 9 – 10). “In that letter, Ferguson requested information about the BBVA

Plan. In addition to requesting several specific documents including the SPD

and the Plan document, Ferguson’s attorney stated that ‘we are not aware of

any provision in the plan documents that provides for grievances regarding

the Plan. If there is such a process, please identify it with specificity in your

response to this letter, and produce all documents related to the administra-

tive process.’” (Id., p. 10).

      192.   “Mr. Farnlacher responded by letter dated May 24, 2019. Mr.

Farnlacher enclosed with his letter several documents including the Plan doc-




67
   The claim made in the Ferguson Action is not merely similar or even identical to the
claim made in this case. The claim brought on behalf of the Plan against the Defendants
is the same claim. For that reason, Plaintiffs have asked this case and the Ferguson Action
are due to be consolidated.


                                            85
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 86 of 111




ument and the ‘Current SPD.’ He stated that Ms. Ferguson’s ‘remaining infor-

mation requests’ were ‘unclear, overly broad, and do not appear to be within

the scope of Section 1024(b)(4).’ He asked Ms. Ferguson’s attorney to “refine”

subsequent requests for information. Mr. Farnlacher did not answer Ms. Fer-

guson’s request that he identify, with specificity, the Plan’s administrative

process for grievances regarding the Plan.” (Id.).

      193.   “On June 18, 2019, Ferguson’s attorney replied. He stated that,

‘[i]n an eﬀort to refine our requests’ in his original letter, he was requesting

additional documents. Ferguson indicated that Fidelity might have several of

the documents. By letter dated July 19, 2019, Farnlacher refused to produce

most of the documents that Ferguson’s attorney requested, stating that “the

items you have attempted to identify’ and ‘the categories of information are

beyond those available under 29 U.S.C. §1024(b)(4).’ Farnlacher suggested

that counsel for Ms. Ferguson “contact Fidelity directly” if he wanted to pur-

sue “additional account level materials.” (Id., p. 10).

      194.   “On July 18, 2019, Ms. Ferguson and Ms. McClinton sued BBVA, al-

leging ‘that the Plan participants[] lost approximately $47,000,000 of their

retirement money as a result of BBVA’s mismanagement . . . .’ In their com-

plaint, the plaintiﬀs in the Ferguson Action stated that they had:

      exhausted all available administrative remedies pursuant to 29
      U.S.C. §1133, prior to the filing of the Complaint (there are none).
      There are no provisions or procedures in the plan documents to
      make or appeal the decisions of the Defendant in regard to breach
      of fiduciary duty claims. The designated remedy for a breach of
      fiduciary duty claim is a suit filed in federal court. [Summary Plan
      Description (current)] at 19.


                                       86
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 87 of 111




      Counsel for the named Plaintiffs requested access to any admin-
      istrative procedures and none were provided. Thus, Named Plain-
      tiffs exhausted all administrative remedies prior to filing, having
      confirmed there are none; to the extent Defendant alleges that
      some other procedure exists, based upon the information availa-
      ble to the Named Plaintiffs, it is clear such procedures and process
      are futile.

(Id. 11–12).

      195.     “On September 19, 2019, BBVA moved to dismiss the [Ferguson]

complaint for failure to exhaust administrative remedies. In its brief in sup-

port of its motion to dismiss, BBVA stated that § 8.7 of the Plan ‘establishes a

claim and review procedure for aggrieved participants and beneficiaries’ and

that the Plan responded to Ferguson’s pre-suit complaint for documents.

BBVA did not mention the fact that Ferguson had expressly asked BBVA to

identify with specificity the grievance procedure that she should use, and

BBVA had not answered her question. Instead, BBVA noted that the plaintiﬀs

admitted in their complaint that they had not pursued administrative reme-

dies before filing suit. BBVA argued at length that the plaintiﬀs must exhaust

their breach of fiduciary duty claim against BBVA pursuant to § 8.7 of the Plan.

BBVA also claimed that the Plan document gave the Retirement Committee

‘absolute discretion’ to ‘make final, binding claims decisions.’” (Id. at p. 12-13).

      196.     “In an aﬃdavit in opposition to BBVA’s motion to dismiss, counsel

for Ferguson stated that he filed Ms. Ferguson’s complaint on July 18, 2019

because BBVA had not responded to his request for identification of a




                                        87
       Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 88 of 111




griev[ance] process, and he recognized ‘the statute of limitations was elimi-

nating potential claims by the day . . .’ authority ‘creates an administrative

remedy that must be exhausted.’” (Id., at 12 FN 7).

       197.     “A few weeks after BBVA filed its motion to dismiss, on October 2,

2019, counsel for the plaintiﬀs submitted to BBVA a letter in which the plain-

tiﬀs requested access to the Plan’s administrative remedies. Counsel wrote:

       BBVA has taken the position that the Plan provides for an admin-
       istrative remedy for the claims made in the civil action. In our
       opinion, BBVA’s representation to the District Court that there is
       an administrative remedy for such claims is incorrect. Nonethe-
       less, BBVA has taken the position that there are administrative
       remedies and to the extent that there are appropriate remedies[,]
       the claimants submit this claim in an effort to take advantage of
       them.

       Accordingly, a claim is hereby made by the claimants for the relief
       requested in the Civil Action - namely that BBVA shall refund to
       the Plan the sum of $47 million (plus interest, attorney’s fees, and
       additional lost investment opportunity costs) together with the
       other relief requested in the civil action. Section 503 of ERISA, 29
       U.S.C. § 1133, and 29 C.F.R. § 2560.503-1. Specifically, the claim-
       ants hereby make a claim on the Plan in that BBVA has misused
       the Plan funds and their individual funds, and invested the Plan
       funds and their individual funds in an imprudent manner as fur-
       ther outlined in the civil action referenced above.

(Id., p. 13).

       198.     “The plaintiﬀs asked BBVA to ‘please advise of the availability of

a qualified, impartial decision maker with the power to aﬀord the relief re-

quested by ERISA § 409.’ On the same date, counsel for the plaintiﬀs submit-

ted an identical request for administrative review from Drake [the named

plaintiﬀ in this case]. BBVA attached these administrative claim letters to its




                                         88
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 89 of 111




reply brief in support of its motion to dismiss and cited the plaintiﬀs’ letter in

support of the motion.” (Id., p. 13–14, brackets added).

        199.   While the motion to dismiss was pending, BBVA conducted its

Kangaroo Court in which the Committee purported to consider and deny

plaintiﬀs breach of fiduciary duty claims on their merits. As part of this pro-

cess:

        •      BBVA did not appoint a neutral decision-maker with the authority

to decide claims brought on behalf of the Plan.

        •      The member of the Committee, the very same Committee alleged

to have engaged in breaches of fiduciary duty that cost the Plan more than $40

million, appointed themselves to decide a claim made against them.

        •      None of the member of the Committee recused themselves.

        •      There were no rules or procedures established for deciding a

breach of fiduciary duty claim.

        •      Plaintiﬀs were denied access to the documents necessary to prove

their case. BBVA did provide Plaintiﬀs with a set of documents, but withheld

a number of key documents, including portions of the Committee Minutes,

which were heavily redacted.

        •      Claimants did not have the right to issue third-party subpoenas.68




68
   For example, BBVA told claimants that Fidelity is in possession of some of the docu-
mentation requested. This is true. Fidelity is, under the ERISA § 408(b)(2) regulations,
required to provide information regarding the Plan’s recordkeeping and administrative
expenses to BBVA. BBVA has access to the information; claimants do not. Nor did Plain-
tiffs have the ability to issue a subpoena to obtain the information in the administrative


                                           89
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 90 of 111




      •      Claimants were not given the opportunity to conduct discovery or

to depose the fiduciaries that made the decisions that resulted in the losses to

the Plan.

      •      There was no hearing or trial on the merits at which claimants had

the opportunity to question witnesses or argue their case.

      200. BBVA took every opportunity as part of the administrative pro-

cess to delay the process. BBVA twice extended the time for making a decision

resulting in two delays of 90 days each. BBVA did this with the intent of de-

laying the proceedings in this Court, as the decision itself was a foregone con-

clusion.

      201.   While the administrative process was pending, the Court denied

BBVA’s motion to dismiss. Id., p. 14. Claimants Ferguson and McClinton ad-

vised BBVA that they would proceed with their claims in court. Plaintiﬀ Drake

continued her appeal for the purpose of exhausting her administrative reme-

dies, however futile.

      202.   On September 29, 2020 the Committee rendered its decision in

which the Committee decided that the Committee itself had not breached any

fiduciary duties to participants or the Plan.

      203.   The outcome of BBVA’s Kangaroo Court was never in doubt. It is

entitled to no deference from anyone, much less this Court.




process. Plaintiffs, although required to pay for Fidelity to provide this information
through the fees charged to their individual accounts, do not have access to the 408(b)(2)
information.


                                           90
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 91 of 111




      204.   BBVA filed a motion to reconsider the denial of its original motion

to dismiss in the Ferguson Action. The motion was denied.

      B.     BBVA’s Administrative Process Violates ERISA Section
             404(a)(1).

      205.   ERISA Section 404(a)(1) provides that a fiduciary shall discharge

his duties with respect to a plan solely in the interest of the participants and

beneficiaries for the exclusive purpose of providing benefits to participants

and their beneficiaries.

      206.   The fiduciary obligations of plan administrators are to serve the

interest of participants and beneficiaries. Massachusetts Mut. Life Ins. Co. v.

Russell, 473 U.S. 134, 142–43 (1985). Among the principal statutory duties im-

posed on the trustees are to avoid conflicts of interest. Id.; Deak v. Masets,

Mates and Pilots Pension Plan, 821 F.2d 572, 580 (11th Cir. 1987).

      207.   A fiduciary who votes not to sue himself or actively participates

in the decision-making process violates Section 404(a)(1) as a matter of law.

Iron Workers Loc. No. 272 v. Bowen, 624 F.2d 1255, 1261 (5th Cir. 1980). “Sec-

tion 404(a)(1) and subsection (A) require a fiduciary to act ‘solely in the inter-

est of the participants and beneficiaries’ of a plan and ‘for the exclusive pur-

pose, of providing them benefits at a reasonable cost. We do not believe that

one who, in his capacity as a trustee, attempts to prevent a trust from suing

him for substantial damages can reasonably be said to do so ‘solely in the in-

terest’ of or ‘for the exclusive purpose’ of benefitting others.” Id.




                                        91
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 92 of 111




      208.   Defendants violated Section 404(a)(1) by failing to discharge their

duties solely in the interests of the participants and beneficiaries and by vot-

ing and actively participating in the decision-making process to deny relief to

the Plan notwithstanding their conflicts of interest.

      C.     BBVA’s Administrative Process Violates ERISA Section
             406(b)(2).

      209.   ERISA Section 406(b)(2) provides:

      (b) Transactions between plan and fiduciary. A fiduciary with
      respect to a plan shall not -

      (2) in his individual or in any other capacity act in any transac-
      tion involving the plan on behalf of a party (or represent a party)
      whose interests are adverse to the interests of the plan or the in-
      terests of its participants or beneficiaries,

      210.   “Section 406(b) prohibits a plan fiduciary from engaging in vari-

ous forms of self-dealing. Its purpose is to ‘prevent[ ] a fiduciary from being

put in a position where he has dual loyalties and, therefore, he cannot act ex-

clusively for the benefit of a plan's participants and beneficiaries.’ . . . This

provision is a blanket prohibition against a fiduciary's ‘act[ing] on behalf of’

or ‘represent[ing]’ a party with interests ‘adverse to the interests of the plan’

in relation to a transaction with the plan. Thus, this provision, like the pro-

hibited transaction provisions of section 406(a)(1), applies regardless of

whether the transaction is ‘fair’ to the plan.” Reich v. Compton, 57 F.3d 270,

287 - 288 (3d Cir. 1995), amended (Sept. 8, 1995) (internal citations omitted).

      211.   At the heart of the fiduciary relationship is the duty of complete

and undivided loyalty to the beneficiaries of the trust. Donovan v. Mazzola,


                                       92
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 93 of 111




716 F.2d 1226, 1238 (9th Cir. 1983).

      212.   A fiduciary who votes not to sue himself or actively participates

in the decision-making process violates Section 406(b)(2) as a matter of

law. Iron Workers Loc. No. 272 v. Bowen, 624 F.2d 1255, 1261 (5th Cir. 1980).

“Section 406(b)(2), moreover, forbids a fiduciary to ‘act in any transaction in-

volving the plan on behalf of a party . . . whose interests are adverse to the

interest of the plan.’ Since we regard ‘(acting) on behalf of a party’ to encom-

pass acting on behalf of oneself and since we consider a desire not to be sued

by a plan to be an interest ‘adverse’ to that of the plan, we would hold that

active participation in a decision whether to bring suit against oneself that is

directed toward thwarting such a suit constitutes a violation of the statute.”

Id.

      213.   Defendants violated Section 404(a)(1) by failing to discharge their

duties solely in the interests of the participants and beneficiaries and by vot-

ing and actively participating in the decision-making process to deny relief to

the Plan.

      214.   A bedrock principal of our nation is that “There are acts which the

Federal, or State, Legislature cannot do, without exceeding their authority.

There are certain vital principles in our free Republican governments, which

will determine and over-rule an apparent and flagrant abuse of legislative

power; as to authorize manifest injustice by positive law . . . A few instances




                                       93
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 94 of 111




will suﬃce to explain what I mean . . . A law that makes a man a Judge in his

own cause . . .” Calder v. Bull, 3 U.S. 386, 388 (1798).

      215.   This principal has been aﬃrmed by the United States Supreme

Court time and again. For example, almost two hundred years after Calder,

the Supreme Court opined:

      Madison spoke precisely to the point:
      ‘No man is allowed to be a judge in his own cause, because his in-
      terest would certainly bias his judgment, and, not improbably,
      corrupt his integrity. With equal, nay with greater reason, a body
      of men are unfit to be both judges and parties at the same time. .
      .’ The Federalist No. 10, p. 79 (C. Rossiter ed. 1961).

Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 428 (1995).

      216.   BBVA’s Kangaroo Court, where the members of the Committee de-

cided they were not personally liable for their own breach of fiduciary duty,

makes a mockery of bedrock principles of American jurisprudence.

      E.     BBVA’s Administrative Process Fails to Provide Ade-
             quate Discovery.

      217.   It is axiomatic that “ERISA plaintiﬀs generally lack the inside in-

formation necessary to make out their claims in detail unless and until dis-

covery commences.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th

Cir. 2009). “If plaintiﬀs cannot state a claim without pleading facts which tend

systemically to be in the sole possession of Defendant . . . the remedial scheme

of the statute will fail, and the crucial rights secured by ERISA will suﬀer.” Id.

Thus, discovery is as important in an ERISA case – if not more so – than any




                                        94
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 95 of 111




lawsuit. For example, not only are most factual in the sole possession of de-

fendants, the mere identity of the individual defendants is not a matter of pub-

lic record and can only be ascertained by discovery.

      218.   Here, Plaintiﬀs have had virtually no discovery. There have been

no depositions, no interrogatories, no requests for production, and no third-

party subpoenas. While BBVA did produce some documents, the critical

Minutes of the Investment Committee Meetings were highly redacted. (See

Exhibits A-C). Moreover, as the Court found in the Ferguson case, “[BBVA] did

not answer Ms. Ferguson’s request that [BBVA] identify, with specificity, the

Plan’s administrative process for grievances regarding the Plan . . . If the par-

ticipant asks the plan administrator to identify the plan provision that pro-

vides procedures for grievances, the plan administrator should not hide the

ball.” (Ferguson, Doc. 41 at 10, 32). Additionally, “[BBVA] refused to produce

most of the documents that Ms. Ferguson’s attorney requested . . .” (Id., 11).

                   IX.   CLASS ACTION ALLEGATIONS

      219.   29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of

a plan to bring an action individually on behalf of the plan to enforce a breach-

ing fiduciary’s liability to the plan under 29 U.S.C. § 1109(a).

      220.   Plaintiﬀ seeks to certify a class action on behalf of all participants

and beneficiaries of the plan. Christine D. Drake (“Named Plaintiﬀ”) seeks to

certify and to be appointed as representative of the following Class:

             All persons, other than Defendant(s), who were partici-
             pants as of July 17, 2013 in Plan, including (i) beneficiaries


                                        95
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 96 of 111




              of deceased participants who, as of July 17, 2013, were re-
              ceiving benefit payments or will be entitled to receive ben-
              efit payments in the future, and (ii) alternate payees under
              a Qualified Domestic Relations Order who, as of July 17,
              2013, were receiving benefit payments or will be entitled to
              receive benefit payments in the future; and (b) all persons,
              other than BBVA, who have been participants or beneficiar-
              ies in either the Plan and had account balances in the Plan
              at any time between July 17, 2013 through the date of judg-
              ment.

      221.    Named Plaintiﬀ is a member of the Class. Excluded from the Class

are (a) any person who was or is an oﬃcer, director, employee, or a share-

holder of 5% or more of the equity of any BBVA or is or was a partner, oﬃcer,

director, or controlling person of BBVA; (b) the spouse or children of any indi-

vidual who is an oﬃcer, director or owner of 5% or more of the equity of BBVA;

(c) Plaintiﬀs’ counsel; (d) sitting magistrates, judges and justices, and their

current spouse and children; and, (e) the legal representatives, heirs, succes-

sors and assigns of any such excluded person.

      222.    This action meets the requirements of Fed. R. Civ. P., Rule 23 and

is certifiable as a class action for the following reasons:

         a.      While the precise number of Class Members is unknown to
                 Plaintiff at this time and can only be finally ascertained from
                 books and records under the exclusive control of and main-
                 tained by BBVA and/or its agents, Named Plaintiff believes af-
                 ter inquiry that there are over 15,000 members of the Class lo-
                 cated throughout the United States and that joinder of all
                 members is impracticable; and,

         b.      Common questions of law and fact exist as to all members of
                 the Class and predominate over any questions solely affecting
                 individual members of the Class because BBVA owed fiduciary
                 duties to the Plan and to all participants and beneficiaries, and
                 took actions and omissions alleged herein as to the Plan, and



                                        96
Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 97 of 111




            not as to any individual participant; thus, there are effectively
            no individual issues. The common questions of law and fact in-
            clude, without limitation:

       i.       who are the fiduciaries liable for the remedies provided by
                29 U.S.C. § 1109 (a);

       ii.      whether the fiduciaries of the Plan discharged their duties
                with the care, skill, prudence and diligence that a prudent
                person acting in a like capacity and familiar with such
                matters would use;

       iii.     whether or not the fiduciaries, prior to the time they en-
                gaged in the transactions described herein, had policies
                and procedures to investigate the merits of the invest-
                ments and to structure the investments;

       iv.      whether or not the fiduciaries followed the policies and
                procedures to investigate the merits of the investments
                and to structure the investments prior to making such in-
                vestments;

       v.       whether or not the fiduciaries had policies and procedures
                to monitor the prudence of the investments on an ongoing
                and regular basis, including but not limited to high-cost
                funds as alleged herein;

       vi.      whether or not the fiduciaries followed the policies and
                procedures to monitor the prudence of the investments on
                an ongoing and regular basis, including but not limited to
                high cost  funds as alleged herein;

       vii.     whether or not the fiduciaries understood and evaluated
                the plan fees and expenses associated with the plan’s in-
                vestments;

       viii.    whether or not the fiduciaries discharged their duties
                with respect to the plan solely in the interest of the partic-
                ipants and beneficiaries for the exclusive purpose of
                providing benefits to participants and their beneficiaries
                and defraying reasonable expenses of administration of
                the plan;




                                   97
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 98 of 111




              ix.     whether the Committee exceeded its authority, violated
                      their duties of loyalty, or engaged in a prohibited transac-
                      tion in attempting to decide Plaintiff’s breach of fiduciary
                      duties claims;

              x.      whether or not any fiduciary knowingly participated in a
                      breach of duty by another fiduciary;

              xi.     whether or not any fiduciary knowingly failed to cure a
                      breach of duty by another fiduciary;

              xii.    the losses to the Plan resulting from each breach of fiduci-
                      ary duty; and,

              xiii.   what Plan-wide equitable and other relief should the Court
                      impose in light of BBVA's breach of duty.

      223.   Named Plaintiﬀ’s claims are typical of the claims of the Class be-

cause Named Plaintiﬀ is or was a participant in the Plan during the time-pe-

riod at issue in this action and all participants in the Plan were harmed in the

same manner by BBVA's misconduct. The legal theories upon which Plaintiﬀ

is proceeding are typical as well.

      224.   Named Plaintiﬀ is an adequate representative of the Class be-

cause they were and are participants in the Plan. Plaintiﬀ and all the Class

Members were the subject of the same pattern and practices of equitable and

Class violations, and all sustained damages arising out of the same wrongful

course of conduct. BBVA has acted or refused to act on grounds generally ap-

plicable to the Class. Named Plaintiﬀs has no interest in conflict with the

Class, is committed to the vigorous representation of the Class, and has en-

gaged experienced and competent attorneys to represent the Class.




                                        98
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 99 of 111




      225.   Prosecution of separate actions for these breaches of fiduciary du-

ties by individual participants and beneficiaries would create the risk of (A)

inconsistent or varying adjudications that would establish incompatible

standards of conduct for BBVA in respect to the discharge of their fiduciary

duties to the Plan and personal liability to the Plan under 29 U.S.C. §1109(a),

and (B) adjudications by individual participants and beneficiaries regarding

these breaches of fiduciary duties and remedies for the Plans, as a practical

matter, would be dispositive of the interests of the participants and benefi-

ciaries not parties to the adjudication or would substantially impair or im-

pede those participants’ and beneficiaries’ ability to protect their interests.

      226.   Therefore, this action should be certified as a class action under

Fed. R. Civ. P., Rule 23(b)(1)(A) or (B).

      227.   A class action is the superior method for the fair and eﬃcient ad-

judication of this controversy because joinder of over 15,000 participants and

beneficiaries is impracticable, the losses suﬀered by individual participants

and beneficiaries may be relatively small and impracticable for individual

members to enforce their rights through individual actions, and the common

questions of law and fact predominate over individual questions. Given the

nature of the allegations, no Class Member has an interest in individually con-

trolling the prosecution of this matter, and Named Plaintiﬀs is unaware of any

diﬃculties likely to be encountered in the management of this matter as a

class action. Alternatively, then, this action may be certified as a class action




                                        99
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 100 of 111




under Fed. R. Civ. P. Rule 23(b)(3), if it is not certified under Rule 23(b)(1)(A)

or (B).

      228.   Plaintiﬀ’s counsel, Wiggins, Childs, Pantazis, Fisher & Goldfarb,

LLC; James White Firm, LLC; and, Lange Clark, P.C. will fairly and adequately

represent the interests of the Class, have substantial experience in class ac-

tion and complex litigation, and are best able to represent the interests of the

Class under Fed. R. Civ. P. Rule 23(g).

                          X. PLAN WIDE RELIEF

      229.   Additionally and alternatively, Plaintiﬀ brings this action as a

Plan participant seeking Plan wide relief for breach of fiduciary duty on behalf

of the Plan. 29 U.S.C. § 1132(a)(2). Defendants’ fiduciary duties were to the

Plan and the Plan itself was a victim of Defendants’ breach of their fiduciary

duties; thus, Plaintiﬀ demands that Defendants make good to the Plan all

losses to the Plan caused by their breach of their fiduciary duties. 11 U.S.C. §

1109. The absent Plan participants are adequately represented and the Plan

participants are so numerous that the delay and expense of joining them

would be oppressive and burdensome. Plaintiﬀ will take adequate steps to

properly act in a representative capacity on behalf of the Plan, will protect

absent parties’ interest as well as the interest of the judicial proceedings.




                                          100
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 101 of 111




                    COUNT ONE: Breach of Fiduciary Duty

      230.   Plaintiﬀ adopts by reference the factual allegations of paragraphs

1 through 229.

      231.   This Count alleges breach of the fiduciary duty by Defendants in

the selection and maintenance of the investment options for the Plan. This

count is stated against BBVA, as named fiduciary; each of the members of the

Committee, as plan fiduciaries; and, Envestnet, as 3(21) investment advice fi-

duciary. Because Envestnet is a ERISA 3(21) investment advice fiduciary, not

a ERISA 3(38) investment management fiduciary, BBVA retained discretion-

ary investment authority and is liable for the losses resulting from Envest-

net’s breaches of fiduciary duty.

      232.   The scope of the fiduciary duties and responsibilities of Defend-

ants include managing the assets of the Plan for the sole and exclusive benefit

of Plan participants and beneficiaries, defraying reasonable excess expenses

of administering the Plan, and acting with the care, skill, diligence, and pru-

dence required by ERISA. Defendants are directly responsible for ensuring

that the Plan’s fees are reasonable, selecting prudent investment options,

evaluating and monitoring the Plan’s investments on an ongoing basis and

eliminating imprudent ones, and taking all necessary steps to ensure that the

Plan’s assets are invested prudently. In order to do so, Defendants had to have

a viable, documented process and methodology that improves the likelihood

that participants’ reach their retirement goals.




                                      101
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 102 of 111




      233.   As the Supreme Court held, ERISA’s “duty of prudence involves a

continuing duty to monitor investments and remove imprudent ones[.]” See

Tibble, 135 S. Ct. at 1829. Thus, to state a claim upon which relief can be

granted, “A plaintiﬀ may allege that a fiduciary breached the duty of prudence

by failing to properly monitor investments and remove imprudent ones.” Id.

Defendants failed to implement a prudent process of the selection, monitor-

ing, and retention or, as the case may be, removal of investment options. De-

fendants failed to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a

prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims. (Id.).

Defendants therefore breached their fiduciary duties of prudence under 29

U.S.C. § 1104(a)(1)(B). Defendants are liable under 29 U.S.C. § 1109(a) to make

good to the Plan all losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief

as appropriate. Total Plan losses will be determined at trial after complete

discovery in this case and are illustrated herein based upon the limited infor-

mation that has been made available to Plan participants to date.

      234.   Defendants also knowingly participated in the breaches by other

plan fiduciaries, knowing that such acts were breaches, enabling the other

plan fiduciaries to commit the breaches by failing to lawfully discharge their

own fiduciary duties, and failed to make any reasonable eﬀorts under the cir-

cumstances to remedy the breaches. Thus, Defendants are liable for the losses


                                       102
        Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 103 of 111




caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

        235.   As a consequence of Defendants’ actions, Named Plaintiﬀ and the

Class Members were damaged, including without limitation, suﬀering mone-

tary losses.

               COUNT TWO: Relief Pursuant to 29 U.S.C. § 1132

        236.   Paragraphs 1 through 229 above are incorporated herein by refer-

ence.

        237.   Plaintiﬀ is authorized pursuant to 29 U.S.C. § 1132 (a) (1) to bring

a civil action “to enforce [her] rights under the terms of the plan” and (a)(3)

to enjoin, or to obtain “other appropriate equitable relief” respecting “any act

or practice which violates . . . the terms of the plan,” or “to enforce . . . the

terms of the plan.” Plaintiﬀ also is entitled pursuant to 29 U.S.C. § 1132 (g) to

an award of reasonable attorney’s fees and costs.

        238.   Neither the Plan nor the SDP provides an administrative process

for reviewing and deciding claims such as those pled in the Ferguson Action

or in the present action, including without limitation claims for breach of fi-

duciary duty.

        239.   The SDP expressly provides, “[I]f plan fiduciaries misuse the

plan’s assets . . . assistance may be sought from the U.S. Department of Labor,

or suit may be filed in federal court.”

        240.   BBVA and the Retirement Committee are not authorized under the

terms of the Plan and the SDP to review and determine claims for anything



                                          103
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 104 of 111




other than “benefits.”

      241.   BBVA and the Retirement are not authorized under the terms of

the Plan and the SDP to review and determine claims such as those pled in the

Ferguson Action or in the present action, including without limitation claims

for breach of fiduciary duty.

      242.   In purporting to administratively review and determine the

claims of Ms. Drake (and Ms. Ferguson and Ms. McClinton and, eﬀectively, all

Plan participants), BBVA and the Retirement Committee acted outside the

scope of their authority under the Plan and the SPD, in violation of the terms

of the Plan and the SDP, and in contravention of the rights of Ms. Drake (and

Ms. Ferguson and Ms. McClinton and, eﬀectively, all Plan participants).

      243.   Plaintiﬀ, for herself and on behalf of the Plan and the Plan partic-

ipants, demands that an injunction issue requiring BBVA and the Retirement

Committee to cease and desist from conducting from reviewing and deciding

claims brought under 29 U.S.C. §§ 1106 (prohibited transactions) and 1132, in-

cluding without limitation claims for misuse of plan assets and for breach of

fiduciary duty in connection with the administration, oversight or manage-

ment of the Plan’s investments (collectively, “Fiduciary Claims”).

      244.   Plaintiﬀ, for herself and on behalf of the Plan and the Plan partic-

ipants, demands that BBVA and the Retirement Committee be directed to al-

low participants asserting Fiduciary Claims to present those claims directly

to the U.S. Department of Labor or the federal courts, as provided by the Plan

and SDP and authorized under federal law, and without first submitting such


                                       104
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 105 of 111




claims to the Retirement Committee or any other administrative process es-

tablished by BBVA.

      245.   Plaintiﬀ, for herself and on behalf of the Plan and the Plan partic-

ipants, demands such other equitable relief as the Court may find necessary

or appropriate.

      246.   Plaintiﬀ, for herself and on behalf of the Plan and the Plan partic-

ipants, demands an Order declaring the decisions by the Retirement Commit-

tee and/or BBVA denying the claims presented by Ms. Drake and/or in the Fer-

guson Complaint to be outside the scope of their authority under the Plan, the

SPD and federal law, and therefore, to be void ab initio.

      247.   Plaintiﬀ demands an award of reasonable attorney’s fees and

costs incurred in connection with the relief sought by this Count.

              COUNT THREE: Breach of Duty of Loyalty and
                 Engaging in Prohibited Transactions

      248.   Paragraphs 1 to 229 above are incorporated herein by reference.

      249.   “No man is allowed to be a judge in his own cause, because his in-

terest would certainly bias his judgment, and, not improbably, corrupt his in-

tegrity.” The Federalist Papers, No. 10 (James Madison). But that is precisely

what happened here.      The Retirement Committee – the very people who

breached their fiduciary duties to the Plan and participants – purported to de-

cide whether Ms. Drake was entitled to recover for losses resulting from those

breaches, losses for which the members of the committee are personally liable




                                       105
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 106 of 111




under ERISA. Conflicted corporate directors would exit the boardroom with-

out voting, and judges would recuse themselves. But the members of the Re-

tirement Committee, in flagrant disregard of their fiduciary duties to the Plan

and participants and their personal conflicts of interest, judged their own

cause in their favor and voted against Ms. Drake, the Plan and the other par-

ticipants.

      250.   ERISA Section 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A), provides

that a fiduciary shall discharge his duties with respect to a plan solely in the

interest of the participants and beneficiaries and for the exclusive purpose of

(i) providing benefits to participants and their beneficiaries; and (ii) defray-

ing reasonable expenses of administering the plan.

      251.   ERISA fiduciaries must scrupulously adhere to the duty of loyalty.

See, e.g., DeFelice v. U.S. Airways, Inc., 497 F.3d 410, 418 (4th Cir. 2007).

      252.   ERISA Section 406(b)(2), 29 U.S.C. § 1106 (b)(2), prohibits a fidu-

ciary from acting “in any transaction involving the plan on behalf of a party .

. . whose interests are adverse to the interests of the plan.”

      253.   Acting in one’s own interests constitutes acting “on behalf of a

party” within the meaning of the statute. See Iron Workers Local No. 272 v.

Bowen, 624 F.2d 1255, 1261 (1980).

      254.   As a matter of law, a plan fiduciary who, in that capacity, “vote[s]

not to sue himself” or even “actively participate[s] in the decisionmaking pro-

cess” violates Section 406 (b)(2). Id.




                                         106
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 107 of 111




      255.    In purporting to decide the claims of Ms. Drake (and Ms. Fergu-

son, Ms. McClinton and, eﬀectively, the Plan and all participants), the Retire-

ment Committee acted in its own interests, and not for the exclusive purpose

of benefitting the Plan and participants, in violation of both Sections

404(a)(1) [duty of loyalty] and 406(b)(2) [prohibited transactions].

      256.    Plaintiﬀ, for herself and on behalf of the Plan and the Plan partic-

ipants, demands an Order declaring the decisions by the Retirement Commit-

tee and/or BBVA denying the claims presented by Ms. Drake and/or in the Fer-

guson Complaint to violate Sections 404(a)(1) and 406(b)(2) and therefore, to

be void ab initio.

      257.    Plaintiﬀ demands an award of reasonable attorney’s fees and

costs incurred in connection with the relief sought by this Count.

                              PRAYER FOR RELIEF

      258.    For these reasons, Named Plaintiﬀ on behalf of the Plan and all

similarly situated Plan participants and beneficiaries, respectfully requests

that the Court:

         a.       Find and declare that Defendants have breached their fiduci-
                  ary duties as described above;

         b.       Find and adjudge that Defendants are personally, jointly and
                  severally liable to make good all losses to the Plan resulting
                  from each breach of fiduciary duty, and to otherwise restore
                  the Plan to the position it would have occupied but for the
                  breaches of fiduciary duty;

         c.       Determine the method by which Plan losses under 29 U.S.C. §
                  1109(a) should be calculated, including, without limitation, in-
                  vestment losses;



                                        107
Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 108 of 111




   d.    Order BBVA to provide an accounting necessary to determine
         the amounts BBVA must make good to the Plan under § 1109(a);

   e.    Surcharge against BBVA and in favor of the Plan all amounts
         involved in any transactions which such accounting reveals
         were improper, excessive, and/or in violation of ERISA;

   f.    Certify the Class, appoint Named Plaintiffs as class representa-
         tive, and appoint Wiggins, Childs, Pantazis, Fisher & Goldfarb,
         LLC, James White Firm, LLC, and Lange Clark, P.C. as Class
         Counsel;

   g.    Void the Committee’s administrative decision and enjoin
         BBVA from using the administrative process to hear or deter-
         mine claims for breach of fiduciary duty;

   h.    Award to the Named Plaintiffs and the Class their attorneys’
         fees and costs under 29 U.S.C. § 1132(g)(1) and the common
         fund doctrine;

   i.    Order the payment of interest and the restoration of all invest-
         ment losses by the Plan and its participants to the extent al-
         lowed by law; and

   j.    Grant other equitable, legal, to the extent available, or reme-
         dial relief as the Court deems appropriate.



   Respectfully submitted on this the 4th day of March, 2021.




                                 /s/ James H. White IV
                                 James H. White, IV
                                 Counsel for Plaintiffs




                               108
     Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 109 of 111




OF COUNSEL:

JAMES WHITE FIRM, LLC
Landmark Center | STE 600
2100 1st Ave North
Birmingham, Alabama 35203
(205) 383-1812
james@whitefirmllc.com


                                      /s/ D. G. Pantazis, Jr.
                                      Counsel for Plaintiffs


OF COUNSEL:

WIGGINS, CHILDS, PANTAZIS, FISHER & GOLDFARB, LLC
301 19th Street North
Birmingham, Alabama 35203
(205) 314-0500
dgpjr@wigginschilds.com
cmalmat@wigginschilds.com




                                      /s/ Lange Clark
                                      Lange Clark
                                      Counsel for Plaintiffs


OF COUNSEL:

LAW OFFICE OF LANGE CLARK, P.C.
301 19th Street North
Suite 550
Birmingham, Alabama 35203
(205) 939-3933
langeclark@langeclark.com




                                     109
      Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 110 of 111




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of March 2021, I electronically filed the

foregoing with the clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

             Leigh Anne Hodge, Esquire
             BRADLEY ARANT BOULT CUMMINGS LLP
             1819 Fifth Avenue North
             Birmingham, AL 35203-2119
             Lhodge@babc.com

             Scott B Smith, Esquire
             BRADLEY ARANT BOULT CUMMINGS LLP
             200 Clinton Avenue Suite 900
             Huntsville, AL 35801
             Ssmith@bradley.com

             Sharon D. Stuart, Esquire
             CHRISTIAN & SMALL LLP
             505 North 20th Street, Suite 1800
             Birmingham, AL 35203-2696
             sdstuart@csattorneys.com

             Harlan Irby Prater IV, Esquire
             Brooke Layton Messina, Esquire
             LIGHTFOOT FRANKLIN & WHITE LLC
             400 20th Street North
             Birmingham, AL 35203
             Hprater@lightfootlaw.com
             Bmessina@lightfootlaw.com

             Nancy G. Ross, Esquire
             Richard E. Nowak, Esquire
             Samuel P. Myler, Esquire
             LIGHTFOOT FRANKLIN & WHITE LLC
             71 South Wacker Driver
                                          4
Case 2:20-cv-02076-ACA Document 25 Filed 03/04/21 Page 111 of 111




      Chicago, IL 60606
      Nross@mayerbrown.com
      Rnowak@mayerbrown.com
      Smyler@mayerbrown.com



                                    /s/D.G. Pantazis, Jr.
                                    D.G. Pantazis




                               5
